Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This Final Office Action is in response Applicant communication filled on 07/29/2021.
Claims 1, 3-9, and 17 have been amended.
Claims 2, 10-16, and 18-20 have been canceled.
Claims 21-31 have been newly added. 
Claims 1, 3-9, 17, 21-31 are currently pending and have been rejected as follows.  

Response to Amendments
112(b) rejection in previous act is withdrawn in view of applicant amending the independent claims rejected under 112(b) as suggested by Examiner and canceling the dependent claims rejected under 112(b) rendering the rejection moot.
101 signals per se rejection is the previous act is withdrawn in view of Applicant amendment as suggested by Examiner.
101 abstract idea without significantly more rejection is maintained with a detailed analysis and explanation below. 
Response to Arguments
Applicant’s 07/29/2021 amendment necessitated new grounds of rejection in this action.

Response to 101 Arguments
The recitations of the claims cannot be practically performed in the human mind.
Remarks 07/29/2021 p12 ¶3 cites PTAB Appeal 2018-007443[8] (Decided October 10, 2019) to state that AI/ML algorithms including machine-learning principles and complex classifications were found eligible by PTAB, so the Applicant similarly reasons that the current “classifying each of the plurality of opportunities as having a positive outcome or a negative outcome based on the scores” should also be eligible.
Remarks 07/29/2021 p.12 ¶4 further cites PTAB Appeal 2018-004459[2] (Decided June 21, 2019), where the PTAB read the claims in light of the Original Specification and reasoned that doing inference on probabilistic programs is computationally intensive and 

Examiner fully considered Applicant’s 101 argument but respectfully disagrees finding it unpersuasive. 
	Examiner first submits that the two PTAB decision, even if considered arguendo as precedential [which are not], it would still remain precedential with respect to PTAB itself, since its ruling can further be changed by either Federal Circuit or Supreme Court, with PTAB benefiting from such additional guidance, such as it was the case with “BSG”, “SAP”, “Electric Power Group”, “FairWarning”, “Intellectual Ventures” Versata” etc. as now cited by MPEP 2106.04, MPEP 2106.05 etc. and any other future cases.
	In any event, the facts of the two PTAB decisions are much different than what is claimed and argued here. For once, the claims in Appeal 2018-007443 “empaneled several different artificial intelligence (AI) classification technologies into a ‘jury’ that uses combinational digital logic to render verdicts’ about the need for service and impending equipment failures of the machines they monitor” with “[multiple artificial intelligence technologies [of the described system are] embedded and include[e]…particular smart-agents with real-time and long-term profiling, data mining, neural networks, business rules, fuzzy logic, case-based reasoning, etc.]”.
	Here however, the “classification” falls within predictable cognitive capabilities of one of ordinary skills, namely ability to observe, recall and judge “opportunities as having a positive outcome or a negative outcome based on” a prior evaluation [here based on “scores”]. MPEP 2106.04(a)(2) III.A: “claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Examples of claims that recite mental processes include:  a claim to collecting information, analyzing it, and displaying certain results of the collection and analysis, where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind1”. Also here there is no requirement for multiple artificial intelligence technologies [i.e. data mining, neural networks, fuzzy logic] as in PTAB Appeal 2018-007443.
	Also, the current invention does not refer to probabilistic programming compiler that generates data-parallel inference code. This was critical in the eligibility of the claims in Appeal 2018-004459. Rather here, the current claims simply require “training a scoring model using data from previous successful and unsuccessful opportunities”, “calculating scores using the scoring model”, and “classifying opportunities as having a positive or a negative outcome” as recognized by Applicant at Remarks 07/29/2021 p.12 ¶2. 
	Also, here there is no requirement for 180 variables in the actual claims. Indeed here, as in “Planet Bingo, LLC v. VKGS LLC, U.S. Court of Appeals, Federal Circuit, 2013-1663 August 26, 2014, Unpublished, 576 Fed. Appx. 1005, 2014 BL 2359072: the claimed invention does not 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
require as much. The current claims can be performed by two sets of successful / positive and unsuccessful / negative sets of data (i.e. opportunities), and the cognitive capabilities of one of ordinary skills in the art to iteratively test, validate or train a model to calculate and classify or recognize such data (i.e. opportunities). It also appears that independent Claim 1 does not even require computer execution of the argued “training”, “calculating” and “classifying”, while each of sister independent Claims 9, 17 simply implements them by generic recitation “one or more processors”.   
	Examiner takes this opportunity to remind Applicant that: 1. Performing a mental process on a generic computer, 2. Performing a mental process in a computer environment and 3. Using a computer as a tool to perform a mental process, do not preclude the claims from reciting a mental process. See MPEP 2106.04(a)(2)III. C. Even  accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer / claiming the improved speed or efficiency inherent with applying the abstract idea on a compute does not render the claims patent eligible. see MPEP 2106.05(f)(2) citing “Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015)”, “FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016)”. Similarly see MPEP 2106.05(a) ii. citing “FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016)”.  
	Indeed, in order to impose a meaningful limit on the scope of a claim, a machine must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly”. see “Versata  Dev. Grp., Inc. v. SAP Am., Inc. U.S. Court of Appeals Federal Circuit, 115 USPQ2d 1681,  U.S. Court of Appeals Federal Circuit No. 2014-1194 Decided July 9, 2015, 2015 BL 219054, 793 F.3d 1306” citing SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319, 1333 [94 USPQ2d 1607] (Fed Cir. 2010) and Bancorp, 687 F.3d at 1277-78”. Also “OIP Techs., Inc. v. Amazon.com, Inc. 115 USPQ2d 1090, U.S. Court of Appeals, Federal Circuit, No. 2012-1696, Decided June 11, 2015, 2015 BL 184074, 788 F.3d 1359” citing “Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347 , 2355 , 189 L. Ed. 2d 296 (2014)”. Further see “Versata” supra: “Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed […] in a person’s mind” further citing “Benson” and “CyberSource, 654 F.3d at 1373”. For example in “Versata Dev. Grp., Inc. v. SAP Am., Inc., U.S. Court of Appeals, Federal Circuit, No. 2014-1194, Decided July 9, 2015, 2015 BL 219054, 793 F.3d 1306, 115 USPQ2d 1681”, the Court found that using fewer software tables and searches, than prior-art software, to group, sort and eliminate less restrictive information did not render the claims eligible despite its dramatic improvement computer performance and ease of maintenance. Similarly in “Fuzzysharp Technologies Inc. v. 3DLabs Inc., US Court of Appeals, Federal Circuit, No. 2010-1160, Decided: November 4, 2011” the Court also found the claims ineligible despite an alleged reduction in complexity of hidden surface removal in 3D graphics.
 	Last but not least, Examiner points to Non-Final act 04/29/2021 p.8 last ¶ to p.9 ¶1 where Examiner also found the claims directed to “Certain Methods of Organizing Human Activities”. Applicant has not yet provided a rebuttal for the claims reciting, setting forth or describing the abstract grouping of “Certain Methods of Organizing Human Activities”.
	Examiner proactively submits to Applicant that “improvement in the judicial exception itself” [culminating here at last limitation of claims 1, 9, 17 with recommendation for the first opportunity” i.e. deals, sales opportunities in light of Spec ¶ [0016] and dependent Claim 31] “is not an improvement in technology” per MPEP 2106.04(d)(1). Similarly, MPEP 2106.04 I. cites “Myriad, 569 U.S. at 591, 106 USPQ2d at 1979” to state that a “groundbreaking, innovative, or even brilliant discovery does not by itself satisfy the §101  inquiry" further corroborated by “SAP Am., Inc. v. InvestPic, LLC, No. 2017-2081, 2018 BL 275354 (Fed. Cir.Aug.02,2018)”: “even if one assumes that the techniques claimed are groundbreaking, innovative, or even brilliant” (argued here at Remarks 07/09/2021 p.12 last ¶ as handling 180 dimensions, and read as sales, revenue, customer in light of Table 1 of Spec ¶ [0056]),  those features are not enough for eligibility because their innovation is innovation in ineligible subject matter” [here improving already abstract grouping of “Certain Methods Of Organizing Human Activity] “An advance of that nature is ineligible for patenting”. 
	Simply said here, as in “SAP”, “no matter how much of [such] an advance in the field the claims [would] recite, the advance [would still] lie entirely in the realm of abstract ideas [here Certain methods of organizing human activity] with no plausibly alleged innovation in non-abstract application realm. This is corroborated by “Versata Dev Grp, Inc v SAP Am, Inc 115 USPQ2d 1681 Fed Cir 2015” p1683 ¶1, again undelaying the difference between improvement to an entrepreneurial goal objective [here culminating at the last limitation of claims 1, 9, 17 with “recommendation for the first opportunity” i.e. deals, sales opportunities in light of Spec ¶ [0016] and dependent Claim 31), versus improvement to actual technology, further supported by MPEP 2106.04, and prior guidance at 2019 PEG Advanced Module Slide 20, USPTO Memorandum-Recent Subject Matter Eligibility Decisions McRO, Inc. dba Planet Blue v. Bandai Namco Games America Inc. and BASCOM Global Internet Services v. AT&T Mobility LLC, November 2, 2016 p.2 ¶5-¶6: the asserted particular solution still needs to be a technological solution.










Response to 101 Arguments
II. The recitations of the claims improve the functioning of the computer
Remarks 07/29/2021 p.13 ¶3 further points to Original Specification ¶ [0041] to argued that the currently recited grouping resolves the challenge of large multi-dimensional vectors falling on the surface of the hypersphere. 
Remarks 07/29/2021 p.13 ¶3 further points to Original Specification ¶ [0049] to argue that by allowing each neighborhood of each opportunity to have its own dimensionality, the system segment the opportunities very effectively for each local group of opportunities, which improve the efficiency with which the distances between the opportunities may be calculated in the local space, and thus improve the speed with which the computer can perform these operations.
	Examiner fully considered Applicant’s arguments but respectfully disagrees finding them unpersuasive reincorporating the same findings and rationales above with respect to rebutting the alleged improvement. Also while here there is some evidence for grouping in the claim, there is no apparent recitation of “changing distances based on variables which are locally important, which would be lost if a multi-dimensional space of all variables were considered” as alleged in Original Specification ¶ [0049]. 
	Examiner takes this opportunity to remind Applicant that that the claim itself must be evaluated to ensure that the claim itself reflects the disclosed improvement in technology or the computer itself. MPEP 2106.04(d)(1) ¶2. This is consistent with Courts findings that “101 inquiry must focus on language of Asserted Claims themselves” as stated in “Synopsys, Inc. v Mentor Graphics Corp, U.S. Court of Appeals Federal Circuit, No 2015-1599, October 17 2016 2016 BL 344522 839 F3d 1138” citing “Accenture Global Servs., GmbH 
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
v
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
. Guidewire Software, Inc. 728 
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
F.3d 
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
 1336, 1345 108 USPQ2d 1173 (Fed. Cir. 2013): admonishing that “the important inquiry for a 101 analysis is to look to the claim”, citing Content Extraction & Transmission LLC 
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
v.
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
 Wells Fargo Bank Nat’l Ass’n 776 
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
F3d 
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
1343,1346 113 USPQ2d 1354 (Fed. Cir. 2014): We focus here on whether the claims of the asserted patents fall within the excluded category of abstract ideas”, cert. denied, 136 S Ct 119, 193 L. Ed. 2d 208 2015). This is consistent with MPEP 2103 I.C stating that the “claims define the property rights provided by patent, thus require careful scrutiny. The goal of claim analysis is to identify boundaries of protection sought by applicant and to understand how claims relate to and define what applicant indicated is the invention. USPTO personnel must first determine the scope of a claim by thoroughly analyzing the language of claim before determining if claim complies with each statutory requirement for patentability”. Simply said “[T]he name of the game is the claim”. MPEP 2103 IC citing In re Hiniker Co 150 F3d 1362 1369 47 USPQ2d 1523, 1529 Fed Cir 1998.
	Examiner further points to MPEP 2106.05(a) to submit that the judicial exception alone cannot provide the improvement.  Indeed “improvement in the judicial exception itself” (culminating here at the last limitation of claims 1, 9, 17 with “recommendation for the first opportunity” i.e. deals, sales opportunities in light of Spec ¶ [0016]) “is not an improvement in technology” per MPEP 2106.04(d)(1).	Similarly, MPEP 2106.04 I. cites “Myriad, 569 U.S. at 591, 106 USPQ2d at 1979” to state that a “groundbreaking, innovative, or even brilliant discovery does not by itself satisfy the §101  inquiry" further corroborated by “SAP Am., Inc. v. InvestPic, LLC, No. 2017-2081, 2018 BL 275354 (Fed. Cir.Aug.02,2018)”: “even if one assumes that the techniques claimed are groundbreaking, innovative, or even brilliant” (argued here at Remarks 07/29/2021 p.13 ¶3 to improve the efficiency with which the distances between opportunities (i.e. deals, sales opportunities) may be calculated in the local space), those features are not enough for eligibility because their innovation is innovation in ineligible subject matter” [here improving already abstract grouping of “Certain Methods Of Organizing Human Activity] “An advance of that nature is ineligible for patenting”. Simply said here, as in “SAP”, “no matter how much of [such] an advance in the field the claims [would] recite, the advance [would still] lie entirely in the realm of abstract ideas [here Certain methods of organizing human activity] with no plausibly alleged innovation in non-abstract application realm. This is corroborated by “Versata Dev Grp, Inc v SAP Am, Inc 115 USPQ2d 1681 Fed Cir 2015” p1683 ¶1, again undelaying the difference between improvement to an entrepreneurial goal objective [here Remarks 07/29/2021 p.13 ¶3 improve efficiency with which the distances between the opportunities (i.e. deals, sales opportunities) may be calculated in the local space], versus improvement to actual technology, further supported by MPEP 2106.04, and prior guidance at 2019 PEG Advanced Module Slide 20, USPTO Memorandum-Recent Subject Matter Eligibility Decisions McRO, Inc. dba Planet Blue v. Bandai Namco Games America Inc. and BASCOM Global Internet Services v. AT&T Mobility LLC, November 2, 2016 p.2 ¶5-¶6: the asserted particular solution still needs to be a technological solution.
	In Conclusion the claims still recite, describe or set forth the abstract exception [Step 2A prong one] with no additional elements that would integrate the abstract idea into a practical application [Step 2A prong two] or provide significantly more [Step 2B]. 
	Accordingly it is believed that the argued claims are patent ineligible.  





---------------------------------------------------------------------------------------------------------------------
Response to prior art Arguments
The prior art arguments were considered but moot in view of new grounds of rejection. 

Remarks 07/29/2021 p.14 argues that noen fo the prior art teaches or suggests 
The "plurality of variables that indicate progress of opportunities in the plurality
of opportunities."
"[G]rouping subsets of the plurality of opportunities into a plurality of local
neighborhoods in the multi-dimensional space based on similarities of subsets of
the plurality of variables that are most significant for each of the plurality of
opportunities, such that each of the plurality of local neighborhoods has its own
dimensionality defined by a corresponding subset of the plurality of variables
used in the grouping."
"[T]raining a scoring model using data from previous successful and unsuccessful opportunities, wherein the scoring model is trained to generate scores for the plurality of opportunities indicating a probabilities of success."
"[C]alculating scores for the plurality of opportunities using the scoring model,
wherein the scoring model uses the corresponding subset of the plurality of
variables for each of the plurality of local neighborhoods."
"[C]lassifying each of the plurality of opportunities as having a positive outcome
or a negative outcome based on the scores."



Frazer et al, US 20100049538 A1 hereinafter Frazer teaching:
“plurality of variables that indicate progress of opportunities in the plurality of opportunities” (Frazer Figs.6-9,12-15,17,19,21-24,29 and ¶ [0138] noting a sequence of products purchased consistently across time: PC purchase followed by printer purchase in a month followed by cartridge purchase in 3 months is a product phrase. A product bundle is a special type of product phrase where time-lag between successive products is zero. Consistent product phrases can be used to forecast customer purchases based on their past purchases to recommend the right product at the right time. Also Fig.14 and ¶ [0263] last two sentences: noting two transactions at ∆t=1 (2nd and 3rd grey squares from the right). The union of the 2 becomes 1st FROM set resulting in purchase sequence context instance (the grey square above the time line union=FROM, last grey square on the right=TO, ∆t=1). Going further back there are 2 transactions at ∆t=2 (two left most grey squares). Union of these two becomes 2nd FROM set resulting in purchase sequence context instance (grey square below the time line union=FROM, last grey square on the right=TO, ∆t=1. ¶ [0262] algorithmic details for the purchase sequence of Technique. Also ¶ [0265] In market basket context, there is a symmetric 2-D matrix with 0 diagonals to maintain co-occurrence counts. In purchase sequence context, non-symmetric, 3-D matrix denote co-occurrence counts is used. insight/relationship determination module 320 maintains matrices for the purchase sequence co-occurrence counts: ¶ [0266] Total number of purchase sequence instances with each time lag. Similarly ¶ [0514] - ¶ [0517])
  
“9grouping the plurality of opportunities into a plurality of 10local neighborhoods in the multi-dimensional space based on similarities of subsets of the plurality of variables that are most significant for each of the plurality of opportunities, such that each of the plurality of local neighborhoods has its own dimensionality defined by a corresponding subset of the plurality of variables used in the grouping” 
(Frazer disclosure is comprehensive providing multiple, comprehensive examples: 
	Frazer ¶ [0131] a sub-graph is a subset of the graph created by picking a subset of nodes and edges from original graph. There are many ways of creating a sub-graph from insight/relationship determination module graph. These are grouped into 2 types.
	Frazer ¶ [0136] 1st sentence Fig.8 shows two examples of product bundles. Each product in a bundle is assigned a product density with respect to the bundle.
	Frazer ¶ [0355] The simplest kind of insight about a product is that regarding the most consistent products sold with target product in insight/relationship determination module 320 graph or the products nearest to a product in the Product Space abstraction. This type of insight is captured in product neighborhood analysis of the insight/relationship determination module 320 graph. Frazer ¶ [0357] neighborhood of a product is defined as an ordered set of products that are consistently co-purchased with it and satisfying all the neighborhood constraints. The neighborhood of product γ is denoted by N[Symbol font/0x6C](γ|ϕ) where
       Frazer ¶ [0358] ϕ is consistency matrix with respect to which neighborhood is defined: 
       Frazer ¶ [0359] [Symbol font/0x6C]={[Symbol font/0x6C]scope [Symbol font/0x6C]size} are neighborhood constraints based parameters:			                  N[Symbol font/0x6C](γ|ϕ) = {x1, x2,…,xK}       Frazer ¶ [0360] Such that:  Φ (γ, xk ) ≥ Φ (γ, xk+1): [Symbol font/0x22] k =1…K-1
                                                   gscope (xk , [Symbol font/0x6C]scope) = TRUE: [Symbol font/0x22]k=1…K
                                                   gsize(N[Symbol font/0x6C](γ|ϕ), [Symbol font/0x6C]size ) = TRUE: [Symbol font/0x22]k=1…K       Frazer ¶ [0361] Note that the set is ordered by the consistency between the target product and the neighborhood products: The most consistent product is the 1st neighbor of the target product, and so on. Also note that here are two kinds of constraints associated with a neighborhood at ¶ [0362]-¶ [0363] 
       Frazer ¶ [0364]: Limit the number of products in the neighborhood 
size (N[Symbol font/0x6C](γ|ϕ), [Symbol font/0x6C]size limit) ≥ N[Symbol font/0x6C](γ|ϕ) = K ≤ [Symbol font/0x6C]size limit
    Frazer ¶ [0365] Apply absolute threshold on consistency (absolute consistency radius          
                                        gsize (N[Symbol font/0x6C](γ|ϕ), [Symbol font/0x6C]size absolute-threshold) ≥ Φ (γ, xk ) ≥ [Symbol font/0x6C]size absolute threshold 
	Frazer ¶ [0366] Apply a relative threshold on the consistency between target and neighborhood product     gsize (N[Symbol font/0x6C](γ|ϕ), [Symbol font/0x6C]size) =             
                
                    
                        ϕ
                        (
                        γ
                        ,
                         
                        x
                        K
                        )
                    
                    
                        ϕ
                        (
                        γ
                        ,
                         
                        x
                        1
                        )
                    
                
            
         ≥ [Symbol font/0x6C]size relative threshold 
	Frazer ¶ [0368] noting a different example where product neighborhoods may be used in several retail business decisions. Examples at ¶ [0369]: To increase customer experience resulting in increased customer loyalty and wallet share for the retailer, it may be useful to organize the store such that finding products that its customers need is easy. This applies to both store and web layout. Currently, stores are organized so all products that belong to the same category or department are placed together. There are no rules of thumb, however, how the products may be organized within a category or categories may be organized within the departments or how the departments may be organized within the store. Product neighborhood at the department and category level may be used to answer such questions. The general principle is that for every product category, its neighboring categories in the product space should be placed nearby this category. 
	Frazer ¶ [0370] a different example of product placement as a piecemeal solution for overall problem of store optimization. The graphs & product neighborhoods derived from the insight/relationship determination module 320 used to optimize the store layout. Store layout may be formulated as multi-resolution constrained optimization problem. First, the departments are optimally placed in the store. Second, the categories within each department are placed relative to each other in an optimal fashion. Since graphs may be customized by stores, each store may be independently optimized based on its own co-occurrence consistency obtained from the insight/relationship determination. 
	Frazer ¶ [0371] Influence Based Strategic Promotions--Several retail business decisions such as pricing optimization, cross-sell, up-sell, etc. depend on how much a product influences the sale of other products. The insight/relationship determination module 320 graphs provide a framework for creating such product influence models based on product neighborhoods. In the next Section, two co-occurrence based product properties: product density and product diversity are defined. These properties may be used appropriately to strategically promote these products to influence the sale of other 
                                               Dv (γ | [Symbol font/0x6C], ϕ, ϴ) =             
                
                    
                        ∑
                        
                            X
                             
                            ϵ
                             
                            N
                            (
                            γ
                            |
                            ϕ
                            )
                             
                        
                    
                    
                        w
                         
                        
                            
                                x
                            
                        
                    
                
            
         [Symbol font/0x6C], ϕ, ϴ) v (x) 	Frazer ¶ [0377] Where: 
	Frazer ¶ [0378] w ([Symbol font/0x6C], ϕ, ϴ) v (x) = weight-of-influence of the neighbourng product x on the target product γ
	Frazer ¶ [0379] v(x) = value of product x with respect to which value-density is computed
          Frazer ¶ [0380] ϴ{ϴ1,ϴ2…}=set of parameters associated with the weight function 
          Frazer ¶ [0381] An example of the Gibbs weight function is: 

W( x|[Symbol font/0x6C], ϕ, ϴ) = ϕ (γ, x)ϴ1 X             
                
                    
                        
                            
                                exp
                            
                            ⁡
                            
                                (
                                ϴ
                                2
                                 
                                X
                                 
                                ϕ
                                 
                                
                                    
                                        γ
                                        ,
                                         
                                        x
                                    
                                
                                )
                                 
                            
                        
                    
                    
                        
                            
                                ∑
                                
                                    
                                        
                                            x
                                        
                                        
                                            '
                                        
                                    
                                    ϵ
                                     
                                    N
                                     
                                    (
                                    γ
                                    |
                                    ϕ
                                    )
                                
                            
                            
                                e
                                x
                                p
                                ⁡
                                (
                                ϴ
                                2
                                 
                                X
                                 
                                ϕ
                                 
                                
                                    
                                        γ
                                        ,
                                         
                                        
                                            
                                                x
                                            
                                            
                                                '
                                            
                                        
                                    
                                
                                )
                            
                        
                    
                
            
         : ϴ1 ϵ {0,1}, 

	Frazer mid-¶ [0389]: The confidence of any subset of an item-set is the conditional probability that the subset will be purchased, given that the complimentary subset is purchased.
	Frazer ¶ [0427] The problem is to find a set of all locally optimal product bundles x={x1,…, xn} of size two or more such that: 
    PNG
    media_image3.png
    16
    75
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    17
    229
    media_image4.png
    Greyscale

	Frazer ¶ [0428] Where: 
	Frazer ¶ [0429] BNeb(x|F,C)=Bundle Neighborhood of bundle x
	Frazer ¶ [0430] The bundle-neighborhood of a bundle is the set of all feasible bundles that may be obtained by either removing a non-foundation product from it or by adding a single candidate product to it.

    PNG
    media_image5.png
    99
    351
    media_image5.png
    Greyscale


      Frazer ¶ [0431] In other words bundle x is local optima for a given candidate set C if

    PNG
    media_image6.png
    64
    172
    media_image6.png
    Greyscale

      Frazer ¶ [0432] The definition of a bundle as a subset of products bounded by a the foundation set F (as a subset of every product bundle) and a candidate set C (as a superset of every product bundle) together with the definition of the neighborhood function defined above results in an abstraction called the Bundle Lattice-Space (BLS). Fig. 17 shows an example of a bundle lattice space bounded by a foundation set and a candidate set. Each point in this space is a feasible product bundle. A measure of bundleness is associated with each bundle. It also shows examples of the BShrink and BGrow neighbors of a product bundle. If the product bundle is locally optimal then all its neighbors should have a smaller bundleness than it has.
      Frazer ¶ [0433] The BGrow and BShrink sets may be further partitioned into two subsets each depending on whether the neighboring bundle has a higher or lower 

    PNG
    media_image7.png
    91
    416
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    93
    428
    media_image8.png
    Greyscale

	Frazer ¶ [0438] A key observation that makes this technique efficient is that for each bundle x, any of its neighbors in the lattice space with bundleness less than the bundleness of x cannot be local optima. This is used to prune out a number of bundles quickly to make the search faster. Efficient implementation for maintaining the explored set Z for quick look-up and the root set R for quick way of finding the maximum makes this very efficient. The parameter ϴ controls the stringency of the greediness. It is typically in the range of 0 to infinity with 1 being the typical value to use.
	Frazer ¶ [0469] 1st-3rd sentences: In insight/relationship determination module 320, a bridge structure is defined as collection of two or more otherwise disconnected or sparsely connected product groups, i.e. product bundle or an individual product, that are connected by a single or small number of bridge product(s). Such structures may be very useful in increasing cross department traffic and strategic product promotions for increased lifetime value of a customer. FIG. 9 shows examples of 2 bridge structures.
For additional details on bridging ¶ [0477]-¶ [0482],¶ [0486]-¶ [0487], ¶ [0489] 1st sentence 	Frazer ¶ [0489] The bundle aggregation approach depends on pre-created product bundles and, hence, they may not be comprehensive in the sense that not all bundles or groups associated with a group might be discovered as the search for the groups is limited only to the pre-computed bundles. In the successive bundling approach, the starting point is a product that is a potential bridge product. Product bundles are grown using depth first approach such that the foundation set contains the product and the candidate set is limited to the neighborhood of the product. As a bundle is created and added to the bridge, it is removed from the neighborhood. In successive iterations, the reduced neighborhood 
	

“training a scoring model using data from previous successful and unsuccessful opportunities, wherein the scoring model is trained to generate scores for the plurality of opportunities indicating a probabilities of success”
	(Frazer ¶ [0661] 2nd-4th sentences: feature generation process produces a unique independent training dataset 2814, 2815, 2816 for each target product which will be modeled. Each training data set includes many labeled examples to train a scorecard. An example is given by vector of numeric predictive feature values, and an associated binary outcome such as customer propensity value at time tn-3 ranging between 0 (no chance or propensity for the event occurring) and 1 (absolutely certain that the event will happen for that time as per ¶ [0673] 9th-10th sentences. Frazer ¶ [0141] last two sentences: some customers might buy a subset of three out of seven products, another set of customers might buy some other subset of five out of seven products, and it is possible that there is not even a single customer who bought all the seven products.
	Frazer ¶ [0661] 5th-7th sentences: An example feature could be recency of any particular event, or its frequency, or current season, or economic index, or the like. There are potentially thousands or even millions of features. The training dataset 2814, 2815, 2816 is appropriately down sampled and labeled for the target.
     Frazer ¶ [0662] Each training dataset 2814, 2815, 2816 is then put through a series of binning, variable reduction, model training, scoring, analyzing steps 2820. The analyzing steps include filtering out characteristics with little power to predict the outcome, and maintaining set of most predictive characteristics. Automatic scorecard characteristic selection and fitting of weights in scorecard. This results in a final scorecard model for each target product 2824, 2825, 2826, with accompanying performance measure and 


“calculating scores for the plurality of opportunities using the scoring model, wherein the scoring model uses the corresponding subset of the plurality of variables for each of the plurality of local neighborhoods”
	(Frazer ¶ [0662] each training dataset 2814, 2815, 2816 is then put through a series of, scoring and analyzing steps 2820. Automatic scorecard characteristic selection and fitting of the weights in the scorecard. This results in a final scorecard model for each target product 2824, 2825, 2826, with accompanying performance measure & validation reports. In other words, P scorecards are developed. One scorecard is developed for each training data set. Lastly all of the customers in the training dataset are scored using developed models to produce customer product propensity matrix 2730, which predicts the likelihood of each customer to buy each modeled product in the next time period. The problem previously disclosed at ¶ [0427] to find a set of all locally optimal product bundles x={x1,…, xn} of size 2 or more such that: 
    PNG
    media_image3.png
    16
    75
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    17
    229
    media_image4.png
    Greyscale
 ¶ [0428] Where: ¶ [0429] BNeb(x|F,C)=Bundle Neighborhood of bundle x. ¶ [0431] a bundle x is local optima for a given candidate set C if: 
    PNG
    media_image9.png
    22
    172
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    23
    163
    media_image10.png
    Greyscale
 ¶ [0432]: If product bundle is locally optimal then all its neighbors should have a smaller bundleness than it has. ¶ [0434] The condition for optimality may be stated in a number of ways: Bundle x is Locally Optimal for a given ϕ, C, F, π[Symbol font/0x6C] if 

    PNG
    media_image11.png
    78
    420
    media_image11.png
    Greyscale
.
	Frazer ¶ [0435] 2nd sentence: Finding a locally optimal bundle is NP Complete because it reduces to the Clique problem in the simple case that the Authority measure (used to calculate your bundle-ness metric) is "1" or "0", depending on whether a node is fully connected to other nodes in the bundle. [0437] 1st , 4th, 6th senetcnes: Depth first st - 2nd senetcnes: Another class of greedy techniques for finding locally optimal bundles is the Breadth First approach. Here, the search for optimal bundles of size k+1 happens only after all the bundles of size k have been explored. ¶ [0443] The insight/relationship determination module 320's breadth-first class of techniques for finding locally optimal product bundles start from the foundation set and in each iteration maintains and grows a list of potentially optimal bundles to the next size of product bundles. The standard market basket analysis technique monotonic property also applies to a class of bundleness functions where the parameter [Symbol font/0x6C] is low for example:π-∞ (x|ϕ).  In other words, for bundleness measures, a bundle may have high bundleness only if all of its subsets of one size less have high bundleness. This property is used in a way similar to the standard market basket analysis technique to find locally optimal bundles in the Technique 5 described below. In addition to the consistency matrix, ϕ, the candidate set, C, and the foundation set, F, a breadth first bundle search technique also requires a Potentials Set, P, of bundles of size s that have a potential to grow into an optimal bundle. Frazer ¶ [0490] 1st - 2nd sentences: a GrowBundle function is defined and Technique 7 is used in it. This function takes in a candidate set, a foundation set, and an initial or root set of products and applies a sequence of grow and shrink operations to find the first locally optimal bundle it can find in the depth first mode);










“classifying each of the plurality of opportunities as having a positive outcome or a negative outcome based on the scores”
	(Frazer ¶ [0059] 2nd sentence-¶ [0060]: propensity matrix of purchase likelihoods of all customers for all products provides precise (accurate and timely) information for marketing optimization. One example of the selection optimization module (340, 440) would be to optimize targeting of product offers (recommendations, coupons, etc.) to those customers who have not bought certain products before, and who have a high propensity/purchase likelihood for these products. It could also be interesting attempting to switch customers to start purchasing repeatedly purchased products, such as a brand of a toothpaste, if they haven't bought this brand yet. Similar example at Frazer ¶ [0625].
	Frazer ¶ [0075] The Insight/Relationship Determination Module 320 Framework. ¶ [0076] Traditional modeling frameworks in statistical pattern recognition and machine learning, such as classification and regression, seek optimal causal or correlation based mapping from a set of input features to one or more target values. Frazer discloses such In insight/relationship determination at ¶ [0469] 1st-3rd sentences: where a bridge structure is defined as collection of two or more otherwise disconnected or sparsely connected product groups, i.e. product bundle or an individual product, that are connected by a single or small number of bridge product(s).
	Frazer ¶ [0279] 2nd sentence noting a different example defining consistency as the degree to which two products are more likely to be co-purchased in a context than they are likely to be purchased independently. Frazer mid-¶ [0389]: The support of an item-set is the number of market baskets in which it or its superset is purchased. The confidence of any subset of an item-set is the conditional probability that the subset will be purchased, given that the complimentary subset is purchased. 
	Frazer ¶ [0357] 1st sentence: The neighborhood of a product is defined as an ordered set of products that are consistently co-purchased with it and satisfying all the neighborhood constraints. Also Frazer ¶ [0141] 3rd-5th sentences, ¶ [0451] 2nd sentence
	Frazer ¶ [0673] 9th - 10th sentences:  propensity matrix 2400 includes a cell 2431 that includes a value which is the propensity that customer Jill will buy wine at time tn-3. The values are between zero (no chance or propensity for the event occurring) and one (absolutely certain that the event will happen for that time);
Objections
     Claims 1, 9, 17 as newly amended informally recite among others: 
wherein dimensions in the multi-dimensional space respectively associated with a plurality of variables that indicate progress of opportunities in the plurality of opportunities;
	training a scoring model using data from previous successful and unsuccessful opportunities, wherein the scoring model is trained to generate scores for the plurality of opportunities indicating a probabilities of success
- instead of -
 wherein dimensions in the multi-dimensional space are respectively associated with a plurality of variables that indicate progress of opportunities in the plurality of opportunities;
	training a scoring model using data from previous successful and unsuccessful opportunities, wherein the scoring model is trained to generate scores for the plurality of opportunities indicating [[]] probabilities of success.

    Claim 21 is objected for informally reciting Natural Language Processing (MPL) model.
- instead of -
    Claim 21 reciting Natural Language Processing NLP model.

    Claim 28 is a newly added dependent claim informally reciting: “The non-transitory computer-readable medium of claim 17, wherein the simulation generates a graph of ordered changes in the corresponding subset of the plurality of variables for the first opportunity, and the recommendation for the first opportunity comprises changes from the craft of ordered of changes”
- instead of -
    Claim 28 reciting: “The non-transitory computer-readable medium of claim 17, wherein the simulation generates a graph of ordered changes in the corresponding subset of the plurality of variables for the first opportunity, and the recommendation for the first opportunity comprises changes from the graph of ordered of changes”. 
Clarifications and/or corrections are required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1,3-9,17,21-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C.112 (pre-AIA ) ¶1 as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   

	Claims 1, 9, 17 are independent and have been amended to each recite, among others, the newly added matter of: “training a scoring model using data from previous successful and unsuccessful opportunities”;
Original Specification ¶ [0043] merely recites “The system may partition the data into training, validation, and test sets using, for example, standard sampling techniques that oversample low frequency instances while adding10 stochastic noise components to the independent variables. The system may also train a non-linear model such as an AdaBoost or XGBoost for overall top-level classification by global or non-sequential KPIs/metrics and by taking several variables as the encoded output of the sequential steps in an opportunity using long short term memory. The result is an opportunity scoring model”.
Original Specification does not appear to provide clear, deliberate and sufficient disclosure to show that Applicant had possession for such “training a scoring model from previous successful and unsuccessful opportunities”;
	
	Claims 3-8 are rejected based on rejected parent independent Claim 1.
	Claims 21-26 are rejected based on rejected parent independent Claim 9.
	Claims 27-31 are rejected based on rejected parent independent Claim 17.
Clarification and/or correction is/are required.
Claim Rejections - 35 USC § 101
- abstract idea without significantly more- 
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-9, 17, 21-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea, here abstract idea) without significantly more. The claim(s) recite(s) or at least describe or set forth the abstract idea as follows, except where strikethrough: “… (independent Claim 9) / “…perform operations comprising”: (independent Claim 17)
	* “accessing a plurality of opportunities within a multi-dimensional space, wherein: 
dimensions in the multi-dimensional space respectively associated with a plurality of variables that indicate progress of opportunities in the plurality of opportunities;	
	* 9grouping the plurality of opportunities into a plurality of 10local neighborhoods
in the multi-dimensional space based on similarities of subsets of the plurality of variables that are most significant for each of the plurality of opportunities, such that each of the plurality of local neighborhoods has its own dimensionality defined by a corresponding subset of the plurality of variables used in the grouping; 
	* training a scoring model using data from previous successful and unsuccessful opportunities, wherein the scoring model is trained to generate scores for the plurality of opportunities indicating a probabilities of success; Page 2 of 15Appl. No. 16/580,746Attorney Docket No.: 088325-1129772 Amdt. dated July 29, 2021 
	*Response to Office Action of April 29, 2021 calculating scores for the plurality of opportunities using the scoring model, wherein the scoring model uses the corresponding subset of the plurality of variables for each of the plurality of local neighborhoods; 
	* classifying each of the plurality of opportunities as having a positive outcome or a negative outcome based on the scores;
	* 17for a first opportunity of the plurality of opportunities classified as having an indicator of the 18negative outcome and in a first local neighborhood of the plurality of local neighborhoods:  
		** 19identifying, based on at least one of the corresponding subset of the plurality of variables of the first local neighborhood, a second 20opportunity within the first local neighborhood classified as having the positive 21outcome;  
		** 22calculating a distance, based on the corresponding subset of the 23plurality of variables for the first local neighborhood, between the first opportunity and 24the second opportunity;  
		** 25executing a simulation to find a shortest path, based on the 26distance, that changes the score for the first opportunity such that the first opportunity will be classified as having the positive outcome; and  
		** 28generating a recommendation for the first opportunity based on the shortest path”.                                 (independent Claims 1, 9, 17)
	
	“wherein executing the simulation comprises 2identifying a list of the plurality of variables that, when changed for the first opportunity, 3changes a score for the first opportunity such that the first opportunity will be classified as having the positive outcome, and wherein 4generating the recommendation for the first opportunity is further based on the list of the 5plurality of variables”      (dependent Claim 3)

	* “generating a    (dependent Claim 4)
	
	“wherein the grouping the plurality of 2opportunities into a plurality of local neighborhoods is based at least in part on at least one of: a 3size of each opportunity, timing of each opportunity, one or more products involved in each 4opportunity, or similarities of activities in each opportunity”
                      (dependent Claim 5)
	* “capturing first episodic memory of at least one action performed for the first opportunity”; 
	* “4capturing second episodic memory of at least one action performed for the second opportunity”; “and”
6determining that the at least one action performed for the second opportunity 
is related to at least one of the corresponding subset of the plurality of variables used to calculate the distance 8between the first opportunity and the second opportunity, 9wherein generating the recommendation is further based on the at least one action 10performed for the second opportunity that differs from the at least one action performed 11for the first opportunity”                                               (dependent Claim 6)
     “wherein the scoring model is trained to generate the scores based on at least one of”:
48 	* “comparing an activity level between the first opportunity and the second  opportunity”; 
	* “5identifying a frequency of change of a projected close date of the first 6opportunity”; 
           * “7identifying a frequency of deal value change of the first opportunity”; “or”
	* “8identifying a progression rate for the first opportunity”.
                      (dependent Claim 7)
	* “2calculating a boundary between opportunities classified as having the positive outcome and 3opportunities classified as having the negative outcome within the first local neighborhood”; “and” 
	* “4calculating a second distance, based on the corresponding subset of 5the plurality of variables for the first local neighborhood, between the first opportunity and the 6boundary, 7wherein executing the simulation further comprises finding a second shortest 8path, based on the second distance, between the first opportunity and the boundary”, “and”  
	* “9wherein generating the recommendation for the first opportunity is further based 10on the second shortest path between the first opportunity and the boundary”
                       (dependent Claim 8)
	* “wherein a variable in the plurality of variables indicates a semantic sentiment expressed in communications regarding the first opportunity, wherein the semantic sentiment is determined based on a linguistic analysis .  
                        (dependent Claim 21)
wherein grouping the plurality of opportunities into the plurality of local neighborhoods in the multi-dimensional space is further based on Mahalanobis distance-based extremity driven normalized measures on the multi-dimensional space”
        (dependent Claim 22)
	* “wherein the scoring model comprises temporal-driven and variable-driven weighting based on a long-range and short-range order calculated through a multi-variate, nonstationary, time-series model”    (dependent Claim 23)
	* “wherein the operations further comprise transforming a plurality of metrics into the plurality of variables using nonlinear forms into the multi-dimensional space from their corresponding variable spaces to generate normalized, standard-deviation-based numerical scores”                            (dependent Claim 24)
  	* “wherein the subsets of the plurality of variables that are most significant for each of the plurality of opportunities are identified by creating local linear surrogate models on top of an original model, the original model simulates the performance of an opportunity in the multi-dimensional space, and each of the linear surrogate models simulate the performance of opportunities in dimensionality of the corresponding local neighborhood”                                 
(dependent Claim 25)
	* “wherein executing the simulation to find the shortest path comprises performing a local search along a greatest gradient of positive or negative change by perturbing current states corresponding subset of the plurality of variables of the first opportunity and simulating the results using a corresponding local linear surrogate model”
       (dependent Claim 26)
	* “wherein the simulation generates a vector of changes in the corresponding subset of the plurality of variables for the first opportunity, and the recommendation for the first opportunity comprises changes from the vector of changes”
(dependent Claim 27)
	* “wherein the simulation generates a graph of ordered changes in the corresponding subset of the plurality of variables for the first opportunity, and the recommendation for the first opportunity comprises changes from the craft of ordered of changes”                                         (dependent Claim 28)   
wherein classifying each of the plurality of opportunities comprises training and using a classification model ”                                       (dependent Claim 29)   
	* “wherein the simulation comprises a multivariate Monte Carlo simulation within the first local neighborhood”          (dependent Claim 30)
	* “wherein each of the plurality of opportunities represents a sales opportunity, and the scores for the plurality of opportunities represent probabilities of completing a sale”                                                 (dependent Claim 31) 
---------------------------------------------------------------------------------------------------------------------
Examiner first points to MPEP 2106.04(a) last ¶ “examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible, if a claim limitation(s) is determined to fall within multiple groupings”
	Here, the claims still recite, set forth or at least describe the abstract grouping of 
	* “Certain Methods of Organizing Human Activities” - MPEP 2106.04(a)(2) II in the form of fundamental economic practices / commercial interactions as well as managing such interactions [preponderantly recited as opportunitie(s) at Claims 1, 3, 5-9, 17, 22, 25-29, 31 when read in light of Original Specification - Background of Invention ¶ [0002] as sales opportunities, and now also  clarified by dependent Claim 31 as “sales opportunity” with further recitation of  “products involved in each 4opportunity” at dependent Claim 5]; implementable through: 
		** “Mental Processes” - MPEP 2106.04(a)(2) I as part of basic cognitive memory functions [here “access” “opportunities” - independent Claims 1,9,17, “capturing 1st / 2nd episodic memory of at least one action performed by a 1st /2nd  sales 3representative for the 1st / 2nd opportunity” at dependent Claim 6] and possibly through observation, evaluation and judgement of what has not worked [here “1st opportunity” “of negative outcome”] and what has worked [here “2nd opportunity” “of positive outcome” to “identify” “ for a 1st opportunity” “of 18negative outcome”, “a 2nd 20opportunity within the 1st local neighborhood classified as having the positive 21outcome” at independent Claims 1, 9, 17) so that to provide a “recommendation” for “negative” “1st opportunity” based on “shortest path” independent Claims 1, 9, 17, dependent Claim 8, Dependent Claim 26  [akin to the winning the customer through the proverbial lowest hanging fruit from as-is variables that are most significant for each of the plurality of opportunities” at independent Claims 1, 9, 17].

       *  Also, the “Certain Methods of Organizing Human Activities” [fundamental economic practices / commercial interactions etc.] identified above are also implementable through: 
 	       ** “Mathematical Concepts” expressed in words - MPEP 2106.04(a)(2) II [here “train scoring model using data from previous successful and unsuccessful opportunities” “to generate scores for” “opportunities indicating a probabilities of success”Page 2 of 15Appl. No. 16/580,746Attorney Docket No.: 088325-1129772 Amdt. dated July 29, 2021 “Response to Office Action of April 29, 2021calculating scores for” “opportunities using the scoring model” which “uses the corresponding subset of the” “variables for each of the” “local neighborhoods”, “22calculating a distance, based on the corresponding subset of” “23variables for the 1st local neighborhood, between the 1st and 242nd opportunity”; “25executing simulation to find a shortest path, based on the 26distance, that changes the score for 1st opportunity such that the 1st opportunity will be classified as having the positive outcome” at independent Claims 1,9,17; “changes a score for the 1st opportunity such that the 1st opportunity will be classified as having the positive outcome” at dependent Claim 3; “calculate the distance 8between 1st and 2nd  opportunity” at 9 dependent Claim 6; “wherein the scoring model is trained to generate the scores based on”:48 “comparing an activity level between 1st and 2nd opportunity”; “5identifying a frequency of change of a projected close date of the 1st 6opportunity”; “7identifying a frequency of deal value change of the 1st opportunity”; “or” “8identifying a progression rate for the 1st opportunity” at dependent Claim 7; “2calculating a boundary between opportunities classified as having the positive outcome and 3opportunities classified as having the negative outcome within the first local neighborhood”; “and” “4calculating second distance, based on corresponding subset of 5the” “variables for the first local neighborhood, between the first opportunity and the 6boundary, 7wherein executing the simulation further comprises finding a second shortest 8path, based on the second distance, between the first opportunity and the boundary”, “and” “9wherein generating the recommendation for the first opportunity is further based 10on the second shortest path between the first opportunity and the boundary” at dependent Claim 8; “wherein grouping the” “opportunities into the plurality of local neighborhoods in the multi-dimensional space is further based on Mahalanobis distance-based extremity driven normalized measures on multi-dimensional space” at dependent Claim 22; “wherein the scoring model comprises temporal-driven and variable-driven weighting based on a long-range and short-range order calculated through a multi-variate, nonstationary, time-series model” at dependent Claim 23; “transforming a plurality of metrics into the plurality of variables using nonlinear forms into the multi-dimensional space from their corresponding variable spaces to generate normalized, standard-deviation-based numerical scores” at dependent Claim 24; “creating local linear surrogate models on top of an original model”, “simulates the performance of an opportunity in the multi-dimensional space, and each of the linear surrogate models simulate the performance of opportunities in the dimensionality of the corresponding local neighborhood” at dependent Claim 25, “wherein executing the simulation to find the shortest path comprises performing a local search along a greatest gradient of positive or negative change by perturbing current states corresponding subset of the” “variables of the 1st opportunity and simulating the results using a corresponding local linear surrogate model” at dependent Claim 26; “wherein the simulation generates a vector of changes in the corresponding subset of the plurality of variables for the 1st opportunity, and the recommendation for the 1st opportunity comprises changes from the vector of changes” at dependent Claim 27; “wherein the simulation generates a graph of ordered changes in the corresponding subset of the variables for the 1st opportunity, and the recommendation for the 1st opportunity comprises changes from the craft of ordered of changes” at dependent Claim 28; “wherein simulation comprises a multivariate Monte Carlo simulation within 1st local neighborhood” at dependent Claim 30; “the scores for the” “opportunities represent probabilities of completing a sale” at dependent Claim 31) 
---------------------------------------------------------------------------------------------------------------------
This judicial exception is not integrated into a practical application because per Step 2A prong two, the individual or combination of the additional, computer-based elements [strikethrough above] is found to merely apply the already recited abstract idea. 
	Specifically per MPEP 2106.05(f) as cited by MPEP 2106.04(d) I, II, relies on  
“Affinity Labs”, “TLI Communications” etc. to show that instances where the additional, computer based elements [as initially strikethrough above], provide mere instructions to [here “cause processors to”] apply the abstract exception, including mere use of the as tools to perform economic tasks (as recited and mapped above) or other tasks to receive data [here “accessing a plurality of opportunities within a multi-dimensional space, wherein: dimensions in the multi-dimensional space respectively associated with a plurality of variables that indicate progress of opportunities in the plurality of opportunities” at independent Claims 1, 9, 17, “capturing” respective “first and second episodic memory of at least one action performed for the”  respective “first and second opportunity”  at dependent Claim 6] do not integrate the abstract idea into a practical application. Moreover, MPEP 2106.05(f)(2) further relies on “Alice, Intellectual Ventures, Versata” etc. to shown that use of additional elements (above) as tools to perform a business method [“generating a recommendation for 1st opportunity” at last limitation of independent Claims 1, 9, 17; “products involved in each 4opportunity” at
dependent Claim 5] through monitoring of audit log data [here “opportunity” & “outcome” related throughout claims 1, 3-9, 17, 21-31; as well as “5identify a frequency of change of projected close date of 1st 6opportunity”, “7frequency of deal value change of 1st opportunity”; “or” “8progression rate for 1st opportunity” at  dependent Claim 7] and tailoring information [here “identify” “2nd 20opportunity within 1st local neighborhood classified as having positive 21outcome” “for 1st opportunity” “classified as having indicator of 18negative outcome” at independent Claims 1, 9, 17; “1st opportunity will be classified as having the positive outcome” at dependent Claim 3; “linguistic analysis of the communications using a Natural Language Processing (MPL) model” at dependent Claim 21; “subsets of the plurality of variables that are most significant for each of the plurality of opportunities are identified by creating local linear surrogate models” at dependent Claim 25; “and the recommendation for 1st opportunity comprises changes from the vector of changes” at dependent Claim 27; “graph of ordered changes in corresponding subset of the variables for 1st opportunity, and the recommendation for the 1st opportunity comprises changes from the craft of ordered of changes” at dependent Claim 28] to be provided on a generic computer [here “one or more processors” at independent Claims 9, 17; also “to a device” “in 5graphical user interface”  at dependent Claim 4] also do not constitute an integration of the abstract idea into a practical application. 
	The same can be said about the use of the additional, computer based elements to apply a mathematical algorithm. MPEP 2106.05(f) citing “Gottschalk” [here “using convolution networks chained with recurrent neural networks” for “training and using a classification model” at dependent Claim 29; “training a scoring model”, “calculating scores”, “calculating a distance” at independent Claims 1, 9, 17, “changes a score” at dependent Claim 3, “calculating a boundary”, “calculating a second distance”, “second shortest path between the first opportunity and the boundary” at dependent Claim 8, “Mahalanobis distance” “based extremity driven normalized measures on the multi-dimensional space” at dependent Claim 22, “scoring model comprises temporal- driven and variable-driven weighting based on a long-range and short-range order calculated through a multi-variate, nonstationary, time-series model” at dependent Claim 23; “using nonlinear forms into the multi-dimensional space from their corresponding variable spaces to generate normalized, standard-deviation-based numerical scores” at dependent Claim 24; “creating local linear surrogate models on top of an original model, the original model simulates the performance of an opportunity in the multi-dimensional space, and each of the linear surrogate models simulate the performance of opportunities in the dimensionality of the corresponding local neighborhood” at dependent Claim 25; “executing the simulation to find the shortest path comprises performing a local search along a greatest gradient of positive or negative change by perturbing current states corresponding subset of the plurality of variables of the first opportunity and simulating the results using a corresponding local linear surrogate simulation generates a vector of changes in the corresponding subset of the plurality of variables for the first opportunity, and the recommendation for first opportunity comprises changes from the vector of changes” at dependent Claim 27, “changes from the craft of ordered of changes”  at dependent Claim 28, “simulation comprises a multivariate Monte Carlo simulation within the first local neighborhood” at dependent Claim 30].
	Moreover, MPEP 2106.05(a) I and MPEP 2106.05(f)(2) caution that automation of manual process is insufficient to show improvement in computer-functionality. 	Alternatively the alleged automatic implementation could also be viewed per MPEP 2106.05(h), as a form of narrowing to a field of use of technological environment, such as narrowing the combination of collecting information, analyzing it, and displaying certain results of the collection and analysis [claimed above] to the technological field [here through “natural language message” at dependent Claim 4, “using a Natural Language Processing (MPL) model” at dependent Claim 21; “using convolution networks chained with recurrent neural networks” at dependent Claim 29]. Yet, narrowing the combination of collecting information, analyzing it, and displaying certain results of the collection and analysis [here claimed above] to data related to a particular technological environment [identified above] does not save the abstract idea from patent ineligibility. see MPEP 2106.05(h) citing “Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)”; 
--------------------------------------------------------------------------------------------------------------------
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as shown above, the additional computer-based elements merely apply the already recited abstract idea, [see MPEP 2106.05(f)] and/or provide a narrowing of the abstract idea to a field of user or technological environment [MPEP 2106.05(h)]. For these reasons, said computer-based additional elements similarly do not provide significantly more than the abstract idea itself in light of MPEP 2106.05(f) and/or (h) as sufficient option for evidence. However, as stated above, assuming that further evidence would be require to demonstrate conventionality of the additional, computer based elements (initially strikethrough above), Examiner would further point to MPEP 2106.05(d) demonstrating said additional elements remain well-understood, routine, conventional. In that case, Examiner would rely as evidence on
MPEP 2106.05(d), Applicant’s own Original Specification, publications and/or case law. 

MPEP 2106.05(d) II states the following computerized functions as conventional
	* electronic recordkeeping3 [here “instructions that when 2executed by processor[s], cause the processor[s]to perform operations comprising: accessing” “opportunities within  multi-dimensional space wherein: dimensions in the multi-dimensional space respectively associated with” “variables that indicate progress of opportunities in the plurality of opportunities; at independent Claims 1, 9, 17;  “capturing first episodic memory of at least one action performed for the first opportunity” and  “4capturing second episodic memory of at least one action performed for the second opportunity” at dependent Claim 7]

arranging a hierarchy of groups, sorting information4 [here “instructions” “9grouping  the opportunities” “into a plurality of 10local neighborhoods in the multi-dimensional space based on similarities of subsets of the plurality of variables that are most significant for each of the plurality of opportunities, such that each of the plurality of local neighborhoods has its own dimensionality defined by a corresponding subset of the plurality of variables used in the grouping; “classifying each of the plurality of opportunities as having a positive outcome or a negative outcome based on the scores” at independent Claims 1, 9, 17;
“wherein the grouping the” “2opportunities into” “local neighborhoods is based at least in part on at least one of: a 3size of each opportunity, timing of each opportunity, product[s] involved in each 4opportunity, or similarities of activities in each opportunity” at dependent Claim 5; “wherein grouping the” “opportunities into the” “local neighborhoods in the multi-dimensional space is based on Mahalanobis distance-based extremity driven normalized measures on the multi-dimensional space” - dependent Claim 22. Also “using convolution networks chained with recurrent neural networks” “wherein classifying each of”  “opportunities comprises training& using a classification model” at dependent Claim 29);   

	* performing repetitive calculations5 [here “processor[s]” “calculating a distance, based on corresponding subset of the” “23variables for 1st local neighborhood, between 1st and24 2nd  opportunity” at independent Claims 1, 9, 17; “4calculating 2nd distance, based on corresponding subset of 5the” “variables for the 1st local neighborhood, between the 1st opportunity and the 6boundary” at dependent Claim 8; “Mahalanobis distance-based extremity driven normalized measures on the multi-dimensional space” at dependent Claim 22; “based on the 26distance, that changes the score for the 1st opportunity such that the 1st opportunity will be classified as having the positive outcome” at independent Claims 1, 9, 17; “the simulation generates a vector of changes in the corresponding subset of the plurality of variables for the 1st opportunity, and the recommendation for the first opportunity comprises changes from the vector of changes” at dependent Claim 27];

determining an estimated outcome6 [here “classifying each of” “opportunities as having positive outcome or negative outcome based on the scores”; “17for a 1st opportunity of the plurality of opportunities classified as having an indicator of 18negative outcome and in a 1st local neighborhood of the” "local neighborhoods: 19identifying, based on at least one of corresponding subset of” “variables of 1st local neighborhood, a 2nd 20opportunity within 1st local neighborhood classified as having positive 21outcome;  25executing a simulation to find a shortest path, based on the 26distance, that changes the score for the 1st opportunity such that the 1st opportunity will be classified as having positive outcome” at independent Claims 1, 9, 17; “wherein executing the simulation comprises 2identifying a list of the plurality of variables that, when changed for the 1st opportunity, 3changes a score for the 1st opportunity such that the 1st opportunity will be classified as having the positive outcome” at dependent Claim 3; “2calculating a boundary between opportunities classified as having the positive outcome and 3opportunities classified as having the negative outcome within the first local neighborhood”; at dependent Claim 8].

Per MPEP 2106.05(d)(I) Examiner points to Applicant’s own  disclosure as follows:  
	* Original Specification ¶ [0073] and ¶ [0106] disclosing at a high level of generality, “general purpose computers” and commercially available devices by Microsoft Xbox , iPad, IPhone / Apple Macintosh., Android, Blackberry etc. 
	* Original Specification ¶ [0074]: “Network(s) 710 may be any type of network familiar to those skilled in the art that can support data communications using any of a variety of available protocols”
 	* Original Specification ¶ [0075] 1st sentence: “Server 712 may be composed of one or more general purpose computers…”
	
	* Original Specification ¶ [0103] disclosing at a high level of generality: “Processing subsystem 904 controls the operation of computer system 900 and may 
comprise one or more processors, application specific integrated circuits (ASICs), or field programmable gate arrays (FPGAs). The processors may include be single core or multicore30 processors”.
nd - 3rd sentences reciting at a high level of generality: “User interface output devices may include a display subsystem, indicator lights, or20 non-visual displays such as audio output devices, etc. The display subsystem may be a cathode ray tube (CRT), a flat-panel device, such as that using a liquid crystal display (LCD) or plasma display, a projection device, a touch screen, and the like. For example, user interface output devices may include, without limitation, a variety of display devices that visually convey text, graphics and audio/video information such as monitors, printers, speakers, headphones,25 automotive navigation systems, plotters, voice output devices, and modems”. 
	* Original Specification ¶ [0112] disclosing at a high level of generality: “non-42volatile memory such as a hard disk drive, a magnetic disk drive, an optical disk drive such as a CD ROM, DVD, a Blu-Ray* disk, or other optical media. Computer-readable storage media 922 may include, but is not limited to, Zip* drives, flash memory cards, universal serial bus (USB) flash drives, secure digital (SD) cards, DVD disks, digital video tape, and the like. Computer-5 readable storage media 922 may also include, solid-state drives (SSD) based on non-volatile memory such as flash-memory based SSDs, enterprise flash drives, solid state ROM, and the like, SSDs based on volatile memory such as solid state RAM, dynamic RAM, static RAM, DRAM-based SSDs, magnet or resistive RAM (MRAM) SSDs, and hybrid SSDs that use a combination of DRAM and flash memory based SSDs”
	* Original Specification ¶ [0120] last sentence: “Based on the disclosure and teachings provided herein, a person of ordinary skill in the art will appreciate other ways and/or methods to implement the various embodiments”.
	* Original Specification mid-¶ [0121] “…it should be apparent to those skilled in the art that this is not intended to be limiting”. 
	* Original Specification ¶ [0123]: “Processes can communicate using a variety of techniques including but not limited to conventional techniques for inter-process communications, and different pairs of processes may use different techniques, or the same pair of processes may use different techniques at different times”.
	* Original Specification ¶ [0124] last 3 sentences: “This description provides example embodiments only, and is not intended to limit the scope, applicability, or configuration of other embodiments. Rather, the preceding description of the embodiments will provide those skilled in the art with an enabling description for implementing various embodiments. Various changes may be made in the function and arrangement of elements”.  

Also per “natural language message” at Claims 4,12,20 Examiner points to: 
	* US 7869989 B1 entitled “Methods and apparatus for understanding machine vocabulary” reciting at column 2 lines 36-41: “Conventional natural language recognition mechanisms, such as language translation devices, purport to identify and recognize words used as part of a natural language sentence or paragraph”.
	
	* US 5717828 A entitled Speech recognition apparatus and method for learning,
recognizing at its own Abstract section: “the capability of conventional computer speech 
recognition programs to reliably recognize and understand large word and phrase 
vocabularies for teaching language comprehension and oral production skills”.  
	
	* US 20060046232 A1 entitled “Methods for acquiring language skills by mimicking natural environment learning” reciting at ¶ [0010] Various methods and systems for the purpose of acquisition of speech, reading and writing skills are known in prior art.  In particular, U.S.  Pat.  No. 5,717,828 discloses a speech recognition apparatus and method for learning that extends the capability of conventional computer speech recognition programs to reliably recognize and understand large word and phrase  vocabularies for teaching language comprehension and oral production skills. At each step of a teaching program, information is supplied to the user such that some responses in the language being taught are correct (or appropriate) and some are incorrect (or inappropriate), with these respective sets of responses judiciously selected to teach some language aspect.  A subset of allowable correct and incorrect responses is selected such that a speech recognition subprogram readily discerns certain allowable responses from other allowable responses, including each incorrect response being discriminable from each correct response.  The meanings of at least the correct allowable responses are made clear by aural or visual information, such as graphic images, printed text, or translations into the user's native language”.

* US 5642519 A entitled  “Speech interpreter with a unified grammer compiler” reciting at column 1 lines 28-35: “Interpreter 100 includes a conventional speech recognizer 120, a conventional natural language (NL) processor 130 and an application command translator 140 coupled together in series”.
	* US 20190188289 A1 reciting at ¶ [0004] “Conventionally, a method for detecting names in languages used in China, Japan, and Korea has been known (see Japanese Laid-open Patent Publication No. 2013-109364).  In this method, structured data is handled”.
	
	* US 20170372695 A1 reciting at ¶ [0054] 2nd sentence: “conventional natural language processing technique such as a morphological analysis is used to thereby extract important words indicative of details of the content, such as, a proper noun included in the text information of that content, the headline of the text information or a leading noun in the body thereof, a noun frequently appearing in the text information, or the like”
	* US 20080124686 A1 reciting at ¶ [0024]: “Using a language recognizer (e.g., a conventional language recognizer) to detect which natural language (e.g., English, German or Spanish) is present in the contents of files”.
	
	* US 9208231 B1 entitled “Identifying languages relevant to resources” reciting at column 6 lines 54-56: “Conventional language detection techniques are used to detect the language of the search query corresponding to the request”.
	
	* US 5966690 A entitled “Speech recognition and synthesis systems which  distinguish speech phonemes from noise” reciting at column1 lines 14-20: “For conversation between one or more of apparatus and one or more of persons, conventionally a system is structured so as the apparatus recognizes a natural language (such as Japanese and English) by combining speech recognition and speech synthesis, convert words or sentences to speech signal, and answer in a natural language”.
	
With respect to the “shortest path”, examiner points to its conventionality at 
	* US 20120158301 A1 ¶ [0002] “route planning algorithms (such as the Dijkstra method, A* method or Moore/Pape methods) are known”. [0003] “More specifically, when an origin lies within one region and a destination lies within another region, the pre-determined tree of shortest paths can be used to quickly determine the path between the regions to be used as part of the route.  Such a method reduces the level of processing required to determine a route because it reduces the number of paths explored from when a user requests determination of a route”.
	* US 20160057207 A1 [0059] 2nd sentence: “For example, a shortest path may be found using one of a number of algorithms well-known to one skilled in the art, including Dijkstra's algorithm, A* search algorithm, Floyd-Warshall algorithm, Johnson's algorithm, and Viterbi algorithm.” [0061] 1st - 2nd sentences: “Advantageously, this not only ensures a path is found between an initial state and a target application resource in the API, it also ensures it is the shortest path (according to an optimized resource) from the initial state to the target application resource.  The resultant client application has a reduced memory footprint for accessing that target application resource, since only those API calls necessary to access the application resources identified by the API call sequence are needed (i.e., the client need not store all of the possible API calls in memory)”.
	* US 20130261966 A1 ¶ [0047] last sentence: “The search can be performed using either a Dijkstra algorithm or an A* algorithm which is well known in the art.  This route is then presented to the user”. [0046] “At operation 32, the multi-dimensional look-up table is retrieved to allow the parameters that need to be substituted into the time-invariant factors to be held constant.  This saves possible intensive computational calculations”. 
	* US 20130024249 A1 ¶ [0070]: “The routing system may use any of the extant routing algorithms known in the art, including but not limited to meta-search, minimal spanning tree algorithms, A* search, administrative distance algorithms, arc routing, 
augmented tree-based routing, the B* search algorithm, credit-based fair queuing, diffusing update algorithm, Dijkstra's algorithm, distance-vector routing protocols, edge disjoint methods, the shortest pair algorithm, expected transmission count, the fairness measure, flooding, Floyd-Warshall algorithm, greedy forwarding, face routing, geographic routing, hierarchical state routing, IDA*, link-state routing, MCOP, MENTOR, max-min, ODMRP, optimized link state routing protocol, SMA*, temporally ordered routing, vehicular reactive routing, weighted fair queuing, and the like.  It is further within provision 
of the invention to request routes between given pairs of points from external routing services or software, leveraging the existence of these services to reduce the computational requirements upon the system”.
	* US 20100036606 A1 ¶ [0124] 2nd sentence noting “methods for computing such trees are well-known in the art, and include the Dijkstra and A* Algorithms”.
	* US 20130261965 A1 ¶ [0008] “Implementations use a variety of enhancement techniques, such as label pruning, shortest path covers, label compression, and/or the use of a partition oracle.  Label pruning involves using a fast heuristic modification to a 
contraction hierarchies (CH) search to identify vertices with incorrect distance bounds.  Bootstrapping is used to identify more such vertices. Shortest path covers is an enhancement to the CH processing and may be used to determine which vertices are more important than other vertices, thus reducing the average label size.  Label compression may be performed to reduce the amount of memory used.  Long range queries may be accelerated by a partition oracle.
	* US 8824337 B1 at Background of Invention: “Some conventional systems attempt to address these issues using a bidirectional search: a forward search from the source node and a backward search from the target node.  The forward and backward searches meet at an intermediate meeting node between the source and target nodes.  An alternate may be the concatenation of two shortest paths: from the source node to the meeting node, and from the meeting node to the target node.  Such bidirectional search may result in improved performance and reduced memory consumptions”.

With respect to computerized instructions on “Mahalanobis distance” Examiner shows their conventionality at: 
	* US 20160379083 A1 ¶ [0090] 3rd sentence: “The metric used to measure distances may be a Mahalanobis or other unit-generic metric”.
	* US 20110311129 A1 ¶ [0075] 2nd sentence disclosing the conventionality of Mahalanobis distance
	* US20080199075A1 ¶ [0118] disclosing conventional algorithm learn a Mahalanobis distance of the inputs by solving for a D×D matrix, using iterative methods
	* US 5754681 A column 17 lines 19-20 disclosing the “conventional Mahalanobis distance”

With respect to “using convolution networks chained with recurrent neural networks” at dependent Claim 29, Examiner points to    
	* US 20190317739 A1 ¶ [0031]: “Many different types of machine learning models and/or machine learning architectures (e.g., neural networks) exist. In examples disclosed herein, multiple different types of AI models are employed including convolution neural networks (CNNs), recurrent neural networks (RNNs) (including generic RNNs, long short-term memory (LSTM) networks, and/or gated recurrent unit (GRU) networks), spatial transformer networks (STNs), multilayer perceptron (MLP) neural networks, and generative adversarial networks (GANs)”.
	* WO 2021021328 A2 mid-¶ [0204]: “The AI routines may be based on any AI methodology including, without limitation, neural networks AI routines, gradient-based learning AI routines, deep Boltzman machine learning AI routines, large-scale unsupervised learning AI routines, deep convolutional activation feature for generic visual recognition AI routines, convolution neural network AI routines, recurrent neural network AI routines etc.” 
	* KR 102148372 B1: “However, it is not limited thereto, and the artificial neural network 30 considered herein is conventionally such as a convolution neural network (CNN), a recurrent neural network (RNN), and a deep neural network. Various neural networks already known or developed in the future can be applied”.
	All of these fail to provide anything significantly more than what is already well-understood, routine and conventional in light MPEP 2106.05(d) 
- In Conclusion - 
Claims 1, 3-9, 17, 21-31 recite, set forth or describe the abstract idea (Step 2A prong one), with their additional, computer elements not integrating abstract idea into practical application (Step 2A prong 2) or providing significantly more than the abstract idea (Step 2B). Claims 1, 3-9, 17, 21-31are thus not patent eligible. 





Claim Rejections - 35 USC § 102
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5, 7, 9, 17, 25, 27, 28, 31   are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention as disclosed by:
	* Frazer et al, US 20100049538 A1 hereinafter Frazer. As per,
Claims 1,9,17 Frazer teaches: “method for automatic opportunity evaluation and salvage, the method 2comprising” / “system, comprising 2one or more processors; and 3a memory having stored thereon instructions that, when executed by the one or 4more processors, cause the one or more processors to”: / “non-transitory computer-readable medium comprising instructions that, when 2executed by the one or more processors, cause the one or more processors to perform operations comprising” (Frazer ¶ [0680] - ¶ [0681]):
“3accessing a plurality of opportunities within a multi-dimensional space” 
	(Frazer ¶ [0124] Fig.6: a insight/relationship determination consistency graph is created using transaction data from a Grocery retailer. In Fig.6, nodes represent products and edges represent consistency relationships between pairs of nodes. This graph has one node for each product at a category level of the product hierarchy. These nodes are further annotated or colored by department level. In general, these nodes could be annotated by number of product properties, such as total revenue, margin per customers etc. There is a weighted edge between each pair of nodes representing the consistency with which the products in those categories are purchased together. Edges with weights below a certain threshold are ignored. For visualization purposes, the graph is projected on a 2D plane, such that edges with high weights are shorter or, in other words, two nodes that have higher consistency strength between them are closer to each other than two nodes that have lower consistency strength between them.
	Frazer ¶ [0127] 2. Context defines the nature of the relationships between products (and customers) in insight/relationship determination module graphs. For example, one might be interested in analyzing relationships between 2 products purchased together or 
	Frazer ¶ [0132]: selecting a subset of nodes and keeping only edges between selected nodes. For example in a product graph one might be interested in analyzing sub-graph of all products within electronics department or clothing merchandise, or only the top 10% high value products, or products from a particular manufacturer, etc. Similarly, in a customer graph, one might be interested in analyzing customers in a certain segment, or high value customers or most recent customers etc. Other examples at ¶ [0163], Fig.13  [0242], Fig.14, [0263], Fig.15, [0338] 1st sentence, [0349]-[0352], [0420], [0432], Fig.17):  
	“wherein  4dimensions in the multi-dimensional space respectively associated with a plurality of variables that indicate progress of opportunities in the plurality of opportunities” (Frazer Figs.6-9,12-15,17,19,21-24,29 and ¶ [0138] noting a sequence of products purchased consistently across time: PC purchase followed by printer purchase in a month followed by cartridge purchase in 3 months is a product phrase. A product bundle is a special type of product phrase where time-lag between successive products is zero. Consistent product phrases can be used to forecast customer purchases based on their past purchases to recommend the right product at the right time. Also Fig.14 and ¶ [0263] last two sentences: noting two transactions at ∆t=1 (2nd and 3rd grey squares from the right). The union of the 2 becomes 1st FROM set resulting in purchase sequence context instance (the grey square above the time line union=FROM, last grey square on the right=TO, ∆t=1). Going further back there are 2 transactions at ∆t=2 (two left most grey squares). Union of these two becomes 2nd FROM set resulting in purchase sequence context instance (grey square below the time line union=FROM, last grey square on the right=TO, ∆t
“9grouping the plurality of opportunities into a plurality of 10local neighborhoods in the multi-dimensional space based on similarities of subsets of the plurality of variables that are most significant for each of the plurality of opportunities, such that each of the plurality of local neighborhoods has its own dimensionality defined by a corresponding subset of the plurality of variables used in the grouping” 
(Frazer disclosure is comprehensive providing multiple, comprehensive examples: 
	Frazer ¶ [0131] a sub-graph is a subset of the graph created by picking a subset of nodes and edges from original graph. There are many ways of creating a sub-graph from insight/relationship determination module graph. These are grouped into 2 types.	Frazer ¶ [0132] Node based Sub-graphs are created by selecting a subset of the nodes and therefore, by definition, keeping only the edges between	selected nodes. For example, in a product graph, one is interested in analyzing sub-graph of all products within the electronics department or clothing merchandise, or only top 10% high value products, or products from a particular manufacturer, etc. Similarly, in a customer graph, one might be interested in analyzing customers in a certain segment, or high value customers, or most recent customers, etc. ¶ [0133] Edge based Sub-graphs are created by pruning a set of edges from the graph and therefore, by definition, removing all nodes that are rendered disconnected from the graph. For example, one might be interested in removing low consistency strength edges (to remove noise), and/or high consistency strength edges (to remove obvious connections), or edges with a support < than a threshold, etc.
	Frazer ¶ [0136] 1st sentence Fig.8 shows two examples of product bundles. Each product in a bundle is assigned a product density with respect to the bundle.
	Frazer ¶ [0355] The simplest kind of insight about a product is that regarding the most consistent products sold with target product in insight/relationship determination module 320 graph or the products nearest to a product in the Product Space abstraction. This type of insight is captured in product neighborhood analysis of the insight/relationship determination module 320 graph. Frazer ¶ [0357] neighborhood of a product is defined as an ordered set of products that are consistently co-purchased with it and satisfying all the neighborhood constraints. The neighborhood of product γ is denoted by N[Symbol font/0x6C](γ|ϕ) where
       Frazer ¶ [0358] ϕ is consistency matrix with respect to which neighborhood is defined: 
scope [Symbol font/0x6C]size} are neighborhood constraints based parameters:			                  N[Symbol font/0x6C](γ|ϕ) = {x1, x2,…,xK}       Frazer ¶ [0360] Such that:  Φ (γ, xk ) ≥ Φ (γ, xk+1): [Symbol font/0x22] k =1…K-1
                                                   gscope (xk , [Symbol font/0x6C]scope) = TRUE: [Symbol font/0x22]k=1…K
                                                   gsize(N[Symbol font/0x6C](γ|ϕ), [Symbol font/0x6C]size ) = TRUE: [Symbol font/0x22]k=1…K       Frazer ¶ [0361] Note that the set is ordered by the consistency between the target product and the neighborhood products: The most consistent product is the 1st neighbor of the target product, and so on. Also note that here are two kinds of constraints associated with a neighborhood at ¶ [0362]-¶ [0363] 
       Frazer ¶ [0364]: Limit the number of products in the neighborhood 
			        gsize (N[Symbol font/0x6C](γ|ϕ), [Symbol font/0x6C]size limit) ≥ N[Symbol font/0x6C](γ|ϕ) = K ≤ [Symbol font/0x6C]size limit
    Frazer ¶ [0365] Apply absolute threshold on consistency (absolute consistency radius          
                                        gsize (N[Symbol font/0x6C](γ|ϕ), [Symbol font/0x6C]size absolute-threshold) ≥ Φ (γ, xk ) ≥ [Symbol font/0x6C]size absolute threshold 
	Frazer ¶ [0366] Apply a relative threshold on the consistency between target and neighborhood product     gsize (N[Symbol font/0x6C](γ|ϕ), [Symbol font/0x6C]size) =                         
                            
                                
                                    ϕ
                                    (
                                    γ
                                    ,
                                     
                                    x
                                    K
                                    )
                                
                                
                                    ϕ
                                    (
                                    γ
                                    ,
                                     
                                    x
                                    1
                                    )
                                
                            
                        
                     ≥ [Symbol font/0x6C]size relative threshold 
	Frazer ¶ [0368] noting a different example where product neighborhoods may be used in several retail business decisions. Examples at ¶ [0369]: To increase customer experience resulting in increased customer loyalty and wallet share for the retailer, it may be useful to organize the store such that finding products that its customers need is easy. This applies to both store and web layout. Currently, stores are organized so all products that belong to the same category or department are placed together. There are no rules of thumb, however, how the products may be organized within a category or categories may be organized within the departments or how the departments may be organized within the store. Product neighborhood at the department and category level may be used to answer such questions. The general principle is that for every product category, its neighboring categories in the product space should be placed nearby this category. 
	Frazer ¶ [0370] a different example of product placement as a piecemeal solution for overall problem of store optimization. The graphs & product neighborhoods derived from the insight/relationship determination module 320 used to optimize the store layout. Store layout may be formulated as multi-resolution constrained optimization problem. 
	Frazer ¶ [0371] Influence Based Strategic Promotions--Several retail business decisions such as pricing optimization, cross-sell, up-sell, etc. depend on how much a product influences the sale of other products. The insight/relationship determination module 320 graphs provide a framework for creating such product influence models based on product neighborhoods. In the next Section, two co-occurrence based product properties: product density and product diversity are defined. These properties may be used appropriately to strategically promote these products to influence the sale of other products with a wide variety of overall business goals.	Frazer ¶ [0372] Neighborhood Based Product Properties. Frazer ¶ [0373] As discussed above, a number of direct and indirect-product properties were introduced. The direct properties such as manufacturer, hierarchy level, etc. are part of the product dictionary. Indirect properties such as total revenue, margin percent per customer, etc. may be derived by simple online analytical processing (OLAP) statistics on transaction data. In the following discussion two more product properties that are based on the neighborhood of the product in the product graph are introduced: Value-based Product Density and Value-based Product Diversity.	Frazer ¶ [0374] Value-Based Product Density. Frazer ¶ [0375] If the business goal for the retailer is to increase the sale of high margin products or high revenue products, a direct approach would be to promote those products more aggressively. An indirect approach would be to promote those products that influence the sale of high margin or high revenue products. This principle can be generalized whereby if the business goal is related to a particular product property then a value-based product density based on its product neighborhood may be defined for each product.	Frazer ¶ [0376] For a given product neighborhood, i.e. neighborhood constraints, consistency measure, and product value-property v (revenue, frequency, etc.), the value-density of a product is defined as the linear combination of the follows: 
v (γ | [Symbol font/0x6C], ϕ, ϴ) =                         
                            
                                
                                    ∑
                                    
                                        X
                                         
                                        ϵ
                                         
                                        N
                                        (
                                        γ
                                        |
                                        ϕ
                                        )
                                         
                                    
                                
                                
                                    w
                                     
                                    
                                        
                                            x
                                        
                                    
                                
                            
                        
                     [Symbol font/0x6C], ϕ, ϴ) v (x) 	Frazer ¶ [0377] Where: 
	Frazer ¶ [0378] w ([Symbol font/0x6C], ϕ, ϴ) v (x) = weight-of-influence of the neighbourng product x on the target product γ
	Frazer ¶ [0379] v(x) = value of product x with respect to which value-density is computed
          Frazer ¶ [0380] ϴ{ϴ1,ϴ2…}=set of parameters associated with the weight function 
          Frazer ¶ [0381] An example of the Gibbs weight function is: 

W( x|[Symbol font/0x6C], ϕ, ϴ) = ϕ (γ, x)ϴ1 X                         
                            
                                
                                    
                                        
                                            exp
                                        
                                        ⁡
                                        
                                            (
                                            ϴ
                                            2
                                             
                                            X
                                             
                                            ϕ
                                             
                                            
                                                
                                                    γ
                                                    ,
                                                     
                                                    x
                                                
                                            
                                            )
                                             
                                        
                                    
                                
                                
                                    
                                        
                                            ∑
                                            
                                                
                                                    
                                                        x
                                                    
                                                    
                                                        '
                                                    
                                                
                                                ϵ
                                                 
                                                N
                                                 
                                                (
                                                γ
                                                |
                                                ϕ
                                                )
                                            
                                        
                                        
                                            e
                                            x
                                            p
                                            ⁡
                                            (
                                            ϴ
                                            2
                                             
                                            X
                                             
                                            ϕ
                                             
                                            
                                                
                                                    γ
                                                    ,
                                                     
                                                    
                                                        
                                                            x
                                                        
                                                        
                                                            '
                                                        
                                                    
                                                
                                            
                                            )
                                        
                                    
                                
                            
                        
                     : ϴ1 ϵ {0,1}, 
	Frazer ¶ [0387] Diversity should be low (say zero) if all the neighbors of the products are in the same category as the product itself, otherwise the diversity is high. 
	Frazer mid-¶ [0389]: The confidence of any subset of an item-set is the conditional probability that the subset will be purchased, given that the complimentary subset is purchased.
	Frazer ¶ [0427] The problem is to find a set of all locally optimal product bundles x={x1,…, xn} of size two or more such that: 
    PNG
    media_image3.png
    16
    75
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    17
    229
    media_image4.png
    Greyscale

	Frazer ¶ [0428] Where: 
	Frazer ¶ [0429] BNeb(x|F,C)=Bundle Neighborhood of bundle x
	Frazer ¶ [0430] The bundle-neighborhood of a bundle is the set of all feasible bundles that may be obtained by either removing a non-foundation product from it or by adding a single candidate product to it.

    PNG
    media_image5.png
    99
    351
    media_image5.png
    Greyscale


      Frazer ¶ [0431] In other words bundle x is local optima for a given candidate set C if

    PNG
    media_image6.png
    64
    172
    media_image6.png
    Greyscale


      Frazer ¶ [0433] The BGrow and BShrink sets may be further partitioned into two subsets each depending on whether the neighboring bundle has a higher or lower bundleness as factored by a slack-parameter ϴ:

    PNG
    media_image7.png
    91
    416
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    93
    428
    media_image8.png
    Greyscale

	Frazer ¶ [0438] A key observation that makes this technique efficient is that for each bundle x, any of its neighbors in the lattice space with bundleness less than the bundleness of x cannot be local optima. This is used to prune out a number of bundles quickly to make the search faster. Efficient implementation for maintaining the explored set Z for quick look-up and the root set R for quick way of finding the maximum makes this very efficient. The parameter ϴ controls the stringency of the greediness. It is typically in the range of 0 to infinity with 1 being the typical value to use.
	Frazer ¶ [0469] 1st-3rd sentences: In insight/relationship determination module 320, a bridge structure is defined as collection of two or more otherwise disconnected or sparsely connected product groups, i.e. product bundle or an individual product, that are connected by a single or small number of bridge product(s). Such structures may be very 
For additional details on bridging ¶ [0477]-¶ [0482],¶ [0486]-¶ [0487], ¶ [0489] 1st sentence 	Frazer ¶ [0489] The bundle aggregation approach depends on pre-created product bundles and, hence, they may not be comprehensive in the sense that not all bundles or groups associated with a group might be discovered as the search for the groups is limited only to the pre-computed bundles. In the successive bundling approach, the starting point is a product that is a potential bridge product. Product bundles are grown using depth first approach such that the foundation set contains the product and the candidate set is limited to the neighborhood of the product. As a bundle is created and added to the bridge, it is removed from the neighborhood. In successive iterations, the reduced neighborhood is used as the candidate set and the process continues until all bundles are found. The process is then repeated for all products as potential bridges. This exhaustive yet efficient method yields a large number of viable bridges. Frazer ¶ [0490] Before describing successive bundling technique, a GrowBundle function is defined and Technique 7 is used in it. This function takes in a candidate set, a foundation set, and an initial or root set of products and applies a sequence of grow and shrink operations to find the first locally optimal bundle it can find in the depth first mode. For other details ¶ [0508]-[0511]).
	

“training a scoring model using data from previous successful and unsuccessful opportunities, wherein the scoring model is trained to generate scores for the plurality of opportunities indicating a probabilities of success”
	(Frazer ¶ [0661] 2nd-4th sentences: feature generation process produces a unique independent training dataset 2814, 2815, 2816 for each target product which will be modeled. Each training data set includes many labeled examples to train a scorecard. An example is given by vector of numeric predictive feature values, and an associated binary outcome such as customer propensity value at time tn-3 ranging between 0 (no chance or propensity for the event occurring) and 1 (absolutely certain that the event will happen for that time as per ¶ [0673] 9th-10th sentences. Frazer ¶ [0141] last two sentences: some customers might buy a subset of three out of seven products, another set of customers 
	Frazer ¶ [0661] 5th-7th sentences: An example feature could be recency of any particular event, or its frequency, or current season, or economic index, or the like. There are potentially thousands or even millions of features. The training dataset 2814, 2815, 2816 is appropriately down sampled and labeled for the target.
     Frazer ¶ [0662] Each training dataset 2814, 2815, 2816 is then put through a series of binning, variable reduction, model training, scoring, analyzing steps 2820. The analyzing steps include filtering out characteristics with little power to predict the outcome, and maintaining set of most predictive characteristics. Automatic scorecard characteristic selection and fitting of weights in scorecard. This results in a final scorecard model for each target product 2824, 2825, 2826, with accompanying performance measure and validation reports. In other words P scorecards are developed. One scorecard is developed for each training data set. Lastly all of customers in training dataset are scored using the developed models to produce customer product propensity matrix 2730, which predicts likelihood of each customer to buy each modeled product in the next time period);

“calculating scores for the plurality of opportunities using the scoring model, wherein the scoring model uses the corresponding subset of the plurality of variables for each of the plurality of local neighborhoods”
	(Frazer ¶ [0662] each training dataset 2814, 2815, 2816 is then put through a series of, scoring and analyzing steps 2820. Automatic scorecard characteristic selection and fitting of the weights in the scorecard. This results in a final scorecard model for each target product 2824, 2825, 2826, with accompanying performance measure & validation reports. In other words, P scorecards are developed. One scorecard is developed for each training data set. Lastly all of the customers in the training dataset are scored using developed models to produce customer product propensity matrix 2730, which predicts the likelihood of each customer to buy each modeled product in the next time period. The problem previously disclosed at ¶ [0427] to find a set of all locally optimal product bundles x={x1,…, xn} of size 2 or more such that: 
    PNG
    media_image3.png
    16
    75
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    17
    229
    media_image4.png
    Greyscale
 ¶ [0428] Where: ¶ [0429] BNeb(x|F,C)=Bundle Neighborhood of bundle x. ¶ [0431] a bundle 
    PNG
    media_image9.png
    22
    172
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    23
    163
    media_image10.png
    Greyscale
 ¶ [0432]: If product bundle is locally optimal then all its neighbors should have a smaller bundleness than it has. ¶ [0434] The condition for optimality may be stated in a number of ways: Bundle x is Locally Optimal for a given ϕ, C, F, π[Symbol font/0x6C] if 

    PNG
    media_image11.png
    78
    420
    media_image11.png
    Greyscale
.
	Frazer ¶ [0435] 2nd sentence: Finding a locally optimal bundle is NP Complete because it reduces to the Clique problem in the simple case that the Authority measure (used to calculate your bundle-ness metric) is "1" or "0", depending on whether a node is fully connected to other nodes in the bundle. [0437] 1st , 4th, 6th senetcnes: Depth first class of techniques start with a single bundle and apply a sequence of grow and shrink operations to find as many locally optimal bundles as possible. From this root-set, it picks one root at a time and performs a depth first search on it by adding/deleting an product from it until local optima is reached. In the process, it may create additional roots-bundles and add to the root set. Technique 4 below describes how the insight/relationship determination module 320 uses the Depth first search to create locally optimal product bundles. ¶ [0440] 1st - 2nd senetcnes: Another class of greedy techniques for finding locally optimal bundles is the Breadth First approach. Here, the search for optimal bundles of size k+1 happens only after all the bundles of size k have been explored. ¶ [0443] The insight/relationship determination module 320's breadth-first class of techniques for finding locally optimal product bundles start from the foundation set and in each iteration maintains and grows a list of potentially optimal bundles to the next size of product bundles. The standard market basket analysis technique monotonic property also applies to a class of bundleness functions where the parameter [Symbol font/0x6C] is low for example:π-∞ (x|ϕ).  In other words, for bundleness measures, a bundle may have high bundleness only if all of its subsets of one size less have high bundleness. This property is used in a way similar to the standard market basket analysis technique to find locally optimal bundles in the Technique 5 described below. In addition to the consistency matrix, ϕ, the candidate set, C, and the foundation set, F, a breadth first bundle search technique also requires a st - 2nd sentences: a GrowBundle function is defined and Technique 7 is used in it. This function takes in a candidate set, a foundation set, and an initial or root set of products and applies a sequence of grow and shrink operations to find the first locally optimal bundle it can find in the depth first mode);

“classifying each of the plurality of opportunities as having a positive outcome or a negative outcome based on the scores”
	(Frazer ¶ [0059] 2nd sentence-¶ [0060]: propensity matrix of purchase likelihoods of all customers for all products provides precise (accurate and timely) information for marketing optimization. One example of the selection optimization module (340, 440) would be to optimize targeting of product offers (recommendations, coupons, etc.) to those customers who have not bought certain products before, and who have a high propensity/purchase likelihood for these products. It could also be interesting attempting to switch customers to start purchasing repeatedly purchased products, such as a brand of a toothpaste, if they haven't bought this brand yet. Similar example at Frazer ¶ [0625].
	Frazer ¶ [0075] The Insight/Relationship Determination Module 320 Framework. ¶ [0076] Traditional modeling frameworks in statistical pattern recognition and machine learning, such as classification and regression, seek optimal causal or correlation based mapping from a set of input features to one or more target values. Frazer discloses such In insight/relationship determination at ¶ [0469] 1st-3rd sentences: where a bridge structure is defined as collection of two or more otherwise disconnected or sparsely connected product groups, i.e. product bundle or an individual product, that are connected by a single or small number of bridge product(s).
	Frazer ¶ [0279] 2nd sentence noting a different example defining consistency as the degree to which two products are more likely to be co-purchased in a context than they are likely to be purchased independently. Frazer mid-¶ [0389]: The support of an item-set is the number of market baskets in which it or its superset is purchased. The confidence of any subset of an item-set is the conditional probability that the subset will be purchased, given that the complimentary subset is purchased. 
st sentence: The neighborhood of a product is defined as an ordered set of products that are consistently co-purchased with it and satisfying all the neighborhood constraints. Also Frazer ¶ [0141] 3rd-5th sentences, ¶ [0451] 2nd sentence
	Frazer ¶ [0673] 9th - 10th sentences:  propensity matrix 2400 includes a cell 2431 that includes a value which is the propensity that customer Jill will buy wine at time tn-3. The values are between zero (no chance or propensity for the event occurring) and one (absolutely certain that the event will happen for that time);

“17for a first opportunity of the plurality of opportunities classified as having the 18negative outcome and in a first local neighborhood of the plurality of local neighborhoods”:       
		= “19identifying, based on at least one of the corresponding subset of the plurality of variable of the first local neighborhood, a second 20opportunity within the first local neighborhood classified as having the positive 21outcome” 
	    (Frazer teaches several examples as follows: 
	     Frazer ¶ [0059] 2nd sentence-¶ [0060]: propensity matrix of purchase likelihoods of all customers for all products provides precise (accurate and timely) info for marketing optimization. One example of the selection optimization module (340, 440) would be to optimize targeting of product offers (recommendations, coupons, etc.) to those customers who have not bought certain products before, and who have a high propensity/purchase likelihood for these products. It could also be interesting attempting to switch customers to start purchasing repeatedly purchased products, such as a brand of a toothpaste, if they haven't bought this brand yet. Similar examples at ¶ [0141] 4th -7th sentences, [0625].
	     Frazer ¶ [0292]: Consistency measures that take a value in a fixed range (say 0-1) are considered normalized and those that take values from negative infinity (or zero) to positive infinity are considered un-normalized. 
	     Frazer ¶ [0279] 2nd sentence noting a different example defining consistency as the degree to which two products are more likely to be co-purchased in a context than they are likely to be purchased independently
	     Frazer ¶ [0297] correlation coefficient quantifies degree of linear dependence between 2 binary variables in our case indicating presence or absence of 2 products

         	     Frazer ¶ [0435] 3rd sentence: authority measure used to calculate bundle-ness metric is 1 or 0 depending on whether a node is fully connected to other nodes in bundle.   
                Frazer ¶ [0448] last two sentences: decisions about the right products to promote to the customer may be derived from the products in those product bundles that they did not buy. This can be accomplished via a customer score and query templates associated product bundles as discussed later
                Frazer ¶ [0487] 4th sentence: start with a root bundle, keep adding more and more bundles to it such that there is non-zero overlap with current set of bridge products.
	     Frazer ¶ [0500] 1st sentence: moving the customers from their current purchase behavior to an alternative higher value behavior.      
	     Frazer ¶ [0625] 1st-2nd sentences and ¶ [0673] last 6 sentences: propensity matrix 2400 includes cell 2431 that includes a value which is propensity or risk that customer Jill will buy wine at time tn-3. The values are between 0 (no chance or propensity for the event occurring) and 1 (absolutely certain that the event will happen for that time). Propensity matrix 2400 includes cells for propensity of an event happening during the time period for each of a number of events. In a retail situation, the events are sales of various products. If this is for a retailer, the propensity matrix can include a multiplicity of products which cross all sorts of sub categories and also can include a multiplicity of customers that the retailer has info from data warehouse. The events in retail setting are many times related to the propensity or risk of a sale occurring for a particular product
	    Frazer ¶ [0673] 9th - 10th sentences: propensity matrix 2400 includes a cell 2431 that includes a value which is the propensity that customer Jill will buy wine at time tn-3. The values are between zero (no chance or propensity for the event occurring) and one (absolutely certain that the event will happen for that time);  
		
		= “22calculating a distance, based on the corresponding subset of the 23plurality of variables for the first local neighborhood, between the first opportunity and 24the second opportunity”(Frazer ¶ [0124] 6th-9th sentences calculating a weighted edge between each pair of nodes representing consistency with which the products in those categories are 
		
		= “25executing a simulation to find a shortest path, based on the 26distance, that changes the score for the first opportunity such that the first opportunity will be classified as having the positive outcome” (Frazer ¶ [0124] last sentence: projecting a graph on 2D plane, such that edges with high weights are shorter. In other words, 2 nodes that have higher consistency strength between them are closer to each other than 2 nodes that have lower consistency strength between them. Frazer ¶ [0124] 7th sentence: the weight represents consistency with which products in those categories are purchased together, in a given context as per  ¶ [0117], ¶ [0278]  noting consistency refers to how consistently are two products co-purchased in a given context as further detailed at ¶ [0224] 4th - 5th sentences. Frazer ¶ [0138] 5. Product Phrases-A product phrase is a product bundle across time, i.e. it is a sequence of products purchased consistently across time. A PC purchase followed by printer purchase in a month, followed by cartridge purchase in 3 months is a product phrase. A product bundle is a special type of product phrase where time-lag between successive products is zero. Consistent product phrases are used to forecast customer purchases based on their past purchases to recommend right product at right time. Frazer ¶ [0484] 1st sentence: the shortest path technique may be used to find bridge structures as defined above); “and”
		
		= “28generating a recommendation for the first opportunity based on the shortest path” (Frazer ¶ [0484] 1st sentence uses the shortest path technique to find the bridge structures. For example at Fig.22 and ¶ [0634] Fig.22 the recommendation is made where product 0 represents customer history and products 1, 2, 3, etc. represent top products recommended by a recommendation engine. If the retailer recommends the first product, it does not connect to a number of other products; but if he recommends the th product, then there is a good chance that a number of other products in its rather dense neighborhood might also be purchased by the customer. Thus, if the business objective is to increase market basket size of customer then recommendation scores may be adjusted by product density scores).

    PNG
    media_image12.png
    507
    844
    media_image12.png
    Greyscale

Frazer Fig.22 in support of rejection arguments
Claim 13 
Frazer teaches all the limitations in parent claim 1 above.
Frazer further teaches: “wherein executing the simulation comprises 2identifying a list of the plurality of variables that, when changed for the first opportunity, 3changes a score for the first opportunity such that the first opportunity will be classified as having the positive outcome, and wherein 4generating the recommendation for the first opportunity is further based on the list of the 5plurality of variables” 
	(Frazer ¶ [0138] 2nd, 4th sentences: A PC purchase followed by printer purchase in a month, followed by cartridge purchase in 3 months is a product phrase. Consistent product phrases are used to forecast customer purchases based on their past purchases to recommend right product at right time. Also Frazer ¶ [0250] 4th sentence disclosing a group of customers who use cartridge more quickly than others or who change their cell phones more frequently than others, etc. Indeed per ¶ [0057] 3rd sentence: scores/event likelihoods change over time, reflecting the changing needs and attitudes of customers. 
rd sentence: attempting to switch customers to start purchasing repeatedly purchased products, such as a brand of a toothpaste, if they haven't bought this brand yet. Frazer ¶ [0500] 1st sentence: moving the customers from their current purchase behavior to an alternative higher value behavior.
	Frazer ¶ [0448] last two sentences: decisions about the right products to promote to the customer may be derived from the products in those product bundles that they did not buy. This can be accomplished via a customer score & query templates associated product bundles as discussed later. Indeed per Frazer ¶ [0579] 1st sentence: At the heart of recommendation scoring is creating a propensity or likelihood score for what a customer might buy in the near or far away future based on his customer history. Specifically Frazer ¶ [0662] last sentence: training dataset are scored using developed models to produce customer product propensity matrix 2730, which predicts likelihood of each customer to buy each modeled product in the next time period.
	Frazer mid-¶ [0673] ≈ 8th - 9th sentences: cell 2430 includes a value which is the propensity or risk that customer Jill will buy beer at time tn-3. The propensity matrix 2400 also includes a cell 2431 that includes a value which is the propensity or risk that customer Jill will buy wine at time tn-3. The values are between zero (no chance or propensity for the event occurring) and one (absolutely certain that the event will happen for that time). The propensity matrix 2400 includes cells for the propensity of an event happening during the time period for each of a number of events
	Frazer ¶ [0484] 1st sentence uses the shortest path technique to find the bridge structures. For example at Fig.22 and ¶ [0634] Fig.22 the recommendation is made where product 0 represents customer history and products 1, 2, 3, etc. represent top products recommended by a recommendation engine. If the retailer recommends the first product, it does not connect to a number of other products; but if he recommends the medium ranked 25th product, then there is a good chance that a number of other products in its rather dense neighborhood might also be purchased by the customer. Thus, if the business objective is to increase market basket size of customer then recommendation scores may be adjusted by product density scores). 



Claim 15
Frazer teaches all the limitations in parent claim 1 above. Further,
Frazer teaches: “wherein the grouping the plurality of 2opportunities into a plurality of local neighborhoods is based at least in part on at least one of”: “a 3size of each opportunity” 
(Frazer ¶ [0280] 2nd sentence: in case of sets A' and B', the relative size of the overlap compared to the sizes of the 2 sets is higher than that for sets A and B and hence by our definition, consistency between A', B' is higher than the consistency between A, B. Also ¶ [0182] Size of market basket, ¶ [0359], ¶ [0363]-[0366], ¶ [0443], ¶ [0634] last sentence to ¶ [0635]), “timing of each opportunity” (Frazer ¶ [0052] 4th sentence: selection module 440 can be thought of optimization for timing recommendations that will be most effective in causing the future event. Also ¶ [0250] 2nd sentence, ¶ [0545] last sentence, ¶ [0562] 1st-2nd sentences, ¶ [0592]) “one or more products involved in each 4opportunity, or similarities of activities in each opportunity” (Frazer ¶ [0297]: correlation coefficient quantifies degree of linear dependence between two variables which are binary indicating the presence or absence of two products. See another example at ¶ [0673] 4th sentence).

Claims 17
Frazer teaches all the limitations in parent claim 1 above. Further,
Frazer teaches “wherein the scoring model is trained to generate the scores based on at least one of:  48
         - “comparing an activity level between the first opportunity and the second opportunity”;  
         - “5identifying a frequency of change of a projected close date of the first 6opportunity”; 
         - “7identifying a frequency of deal value change of the first opportunity”; “or”  
         - “8identifying a progression rate for the first opportunity” 
	(Frazer teaches several examples as follows: 
	 Frazer ¶ [0056]: the scorecards take into account previous transaction info (in form of recency and frequency attributes), as well as seasonal info. This info is very rich and predictive of future behavior. Other potential inputs are customer demographics, behavior summary features, marketing variables, pricing info, economic and competitor data, etc. 

	Frazer ¶ [0661] 3rd-7th sentences: Each training data set includes many labeled examples used to train a scorecard. An example is given by a vector of numeric predictive feature values, and an associated binary outcome label. An example feature could be the recency of any particular event, or its frequency, or the current season, or an economic index, or the like. There are potentially thousands or even millions of features. The training dataset 2814, 2815, 2816 is appropriately down sampled and labeled for the target.
	Frazer ¶ [0662] Each training dataset 2814, 2815, 2816 is then put through a series of binning, variable reduction, model training, scoring and analyzing steps 2820. The analyzing steps include filtering out characteristics with little power to predict the outcome, and maintaining a set of most predictive characteristics. Automatic scorecard characteristic selection and fitting of the weights in the scorecard. This results in a final scorecard model for each target product 2824, 2825, 2826, with a accompanying performance measure and validation reports. In other words, P scorecards are developed. One scorecard is developed for each training data set. Lastly all of the customers in the training dataset are scored using the developed models to produce the customer product propensity matrix 2730, which predicts the likelihood of each customer to buy each modeled product in the next time period).









Claim 25
Frazer further teaches: “wherein the subsets of the plurality of variables that are most significant for each of the plurality of opportunities are identified by creating local linear surrogate models on top of an original model, the original model simulates the performance of an opportunity in the multi-dimensional space, and each of the linear surrogate models simulate the performance of opportunities in the dimensionality of the corresponding local neighborhood”.  
	(Frazer ¶ [0052] 5th sentence: optimizing timing recommendations that will be most effective in causing the future event. Also ¶ [0134] 1st -2nd sentences: A neighborhood of a target product in an insight/relationship determination module graph is a special sub-graph that contains the target product and all products connected to the target product with consistency strength above threshold. This insight structure shows top most affiliated products for a given target product. ¶ [0152]: insight/relationship determination module graph is used as a model for decisions, such as a recommendation engine that predicts most likely products a customer may buy given his past purchases. The recommendation engine may be used to predict not only what products the customer will buy, but also the most likely time when the customer will buy it resulting in insight/relationship determination module 320's ability to make precise and timely recommendations.
         Frazer ¶ [0662] 2nd sentence the analyzing steps include filtering out characteristics with little power to predict the outcome, and maintaining a set of most predictive characteristics. Automatic scorecard characteristic selection and fitting of the weights in the scorecard. Frazer ¶ [0665] 2nd sentence: predictors can change their values in each of the future time periods so that a decision can be made to send a marketing offer while it has most probability of maturing into a sale. Frazer ¶ [0675] 2nd sentence the most likely propensities may be the basis for certain optimizations. Also Frazer ¶ [0664] TTE produces a set of models, one scorecard model per target product. These models can be used directly to score out datasets. TTE is an automated process of generating data for, and building, a large number of scorecards. Frazer ¶ [0657] 3rd sentence: predictive time-to-event component 320 can use large amounts of discrete event data, including data in addition to transaction data, to build models which predict how likely an entity (not just a person) is to perform or encounter an event (not just a purchase). For example
st - 5th sentences: The basic idea of Technique 1 is as follows: Consider a customer transaction data shown in Fig.13 where each cell in the 3 time lines represents a day. A grey cell in the time line indicates that the customer made a purchase on that day. The block above the time line represents the accumulated market basket. The thick vertical lines represent the window boundary starting from any transaction day (dark grey cell) going backwards seven (window size in this example) days in the past. Starting from the last transaction, (darkest shade of grey) and accumulate two lighter grey market baskets in the time line, i.e. take the union of the dark grey market basket with the two lighter grey market baskets as they are purchased within a window of seven days prior to it. The union of all three results in the first market basket context instance represented by the block above the time line for this customer. Next at, 
	Frazer ¶ [0242] 6th - 11th sentences: In 2nd iteration, shown in Fig. 13(b), we move to the 2nd last transaction and repeat the process. Fig.13(c) highlights an important caveat in this process. If Fig.13(c) represents customer data instead of Fig.13(a), i.e. the lightest grey transaction in Fig.13(a) is missing. In the 2nd iteration on Fig.13(c), the resulting market basket context instance should be a union of the two (dark and lighter) grey market baskets. However, these two transactions are already part of the first market basket context instance in Fig.13(a). Therefore, if Fig.13(c) is the transaction history, then the market basket context instance in the second iteration is ignored because it is subsumed by the market basket context instance of the first iteration.
	Frazer ¶ [0263] Fig.14 shows the basic idea of Technique 2. In Fig. 14, each non-empty cell represents a transaction. If last grey square on the right is the TO transaction, then there are 2 FROM sets: the union of the 2 center grey square transactions and the union of the 2 left grey square transactions resulting, correspondingly, in two context instances. Essentially we start from last transaction (far right) as in market basket context. We ignore any transactions that might occur within the previous seven days (assuming the time resolution parameter ρ=7). Now continuing back, we find the two transactions at ∆t=1 (second and third grey squares from the right). The union of the two becomes the first FROM set resulting in the purchase sequence context instance (the grey square above the time line union=FROM, last grey square on the right=TO, ∆t=1). Going further back there are two transactions at ∆t=2 (two left most grey squares). The union of these 
	Frazer ¶ [0355] The simplest kind of insight about a product is that regarding the most consistent products sold with the target product in the insight/relationship determination module 320 graph or the products nearest to a product in the Product Space abstraction. This type of insight is captured in the product neighborhood analysis of the insight/relationship determination module 320 graph. ¶ [0361] Note that the set is ordered by the consistency between the target product and the neighborhood products: The most consistent product is the first neighbor of the target product, and so on).

Claim 27
Frazer further teaches:
	- “wherein the simulation generates a vector of changes in the corresponding subset of the plurality of variables for the first opportunity, and the recommendation for the first opportunity comprises changes from the vector of changes”.  
   (Frazer ¶ [0411] The hub & authority measure converge to 1st Eigen vectors of matrices:
                   
    PNG
    media_image13.png
    20
    162
    media_image13.png
    Greyscale

                    
    PNG
    media_image14.png
    16
    162
    media_image14.png
    Greyscale

                     
    PNG
    media_image15.png
    18
    174
    media_image15.png
    Greyscale

	Frazer ¶ [0435] 2nd - 3rd sentences: Authority measure (used to calculate your bundle-ness metric) is 1 or 0, depending on whether a node is fully connected to other nodes in the bundle. The Clique problem (determining if a graph has a clique of a certain size K) is NP Complete.
	Frazer ¶ [0533] The seedness of each product in a phrase is computed using the same hubs and authority based Technique 3 used to compute the seedness in product bundles. Note however, that since the phrase sub-matrix is not symmetric, the hubness and authority measures of a product are different in general for a phrase. The seedness measure is associated with authority  
    PNG
    media_image16.png
    18
    245
    media_image16.png
    Greyscale

                                   
    PNG
    media_image17.png
    19
    247
    media_image17.png
    Greyscale



Frazer ¶ [0394]: Thus bundleness quantification is a 2 step process. In 1st seedness computation stage, the seedness of each product is computed and in 2nd seedness aggregation stage, the seedness of all products is aggregated to compute the overall bundleness. Frazer ¶ [0661] 3rd - 5th sentences: Each training data set includes many labeled examples used to train a scorecard. An example is given by a vector of numeric predictive feature values, and an associated binary outcome label. An example feature could be the recency of any particular event, or its frequency, or the current season, or an economic index, or the like. Frazer ¶ [0666] last two sentences: The score values (i.e. likelihoods) of all individuals for all events of interest are input into a decision optimization. For example, a retailer may use the scores in a recommendation engine, which matches customers to products for which they have a high propensity).

Claim 28
Frazer further teaches: 
        - “wherein the simulation generates a graph of ordered changes in the corresponding subset of the plurality of variables for the first opportunity, and the recommendation for the first opportunity comprises changes from the craft of ordered of changes”
	(Frazer ¶ [0057] 2nd - 3rd sentences: The scores/event likelihoods may change over time, reflecting the changing needs and attitudes of the customers. The scores will input into the selection optimization module 440 and marketing execution platform 460 which use rules to turn scores into marketing or other decisions.	Frazer ¶ [0058] Due to expected changes in the environment (economy, competitors), changes in customer behavior (fashions), and the increasing information collected over time, it is important to occasionally update (some of) the underlying predictive models, both in terms of their structure and their parameters.
	Frazer ¶ [0152]: insight/relationship determination module graph is used as model for decisions such as recommendation engine predicts most likely products a customer may buy given his past purchases. The recommendation engine may be used to predict not only what products the customer will buy, but also the most likely time when customer will buy it, resulting in insight/relationship determination module 320's ability to make 
	Frazer ¶ [0158] As noted before, both the product space and the customer space is very dynamic. New products are added, customers change over time, new customers get added to the market place and purchase trends change over time. To cope up with these dynamics of the modern day retail market, one needs a system that can quickly assimilate the newly generated transaction data and adapt its models accordingly. The insight/relationship determination module 320 is very adaptive as it can update its graph structures quickly to reflect any changes in the transaction data
	Frazer ¶ [0385] 3rd sentence: the graphs of insight/relationship determination module 320 may be used to define value-based product diversity of each product. In recommendation engine post-processing, this score may be used to push high diversity score products to specific customers.
	Frazer ¶ [0544] Product neighborhoods, product bundles, bridge structures, and product phrases are all examples of product affinity applications of the insight/relationship determination module 320 framework. These applications seek relationships between pairs of products resulting in a graph and discover such higher order structures in it. Most of these applications are geared towards discovering actionable insights that span across a large number of customers. The following discussion describes a highly (a) customer centric, (b) data driven, (c) transaction oriented purchase behavior application of the insight/relationship determination module 320 framework, i.e. Recommendation Engine. A goal for a Recommendation Engine application is to offer the right product to the right customer at the right time at the right price through the right channel so as to maximize the propensity that the customer actually take-up the offer and buy the product or products. A recommendation engine allows retailers to match their content with customer intent through a very systematic process that may be deployed in various channels and customer touch points.
	Frazer ¶ [0545] insight/relationship determination module 320 framework lends itself very naturally to recommendation engine application because it captures customer's purchase behavior in a very versatile, unique, and scalable manner in the form of insight/relationship determination module graphs. In the following discussion, the various 


Claim 31
Frazer	 teaches: 
	- “wherein each of the plurality of opportunities represents a sales opportunity, and the scores for the plurality of opportunities represent probabilities of completing a sale”.
	(Frazer ¶ [0047] 4th sentence: The method 200 also includes determining the probability of a future event occurring in a first selected time period based on the relationship between the first entity and the second entity 214, and determining the probability of a future action occurring in a second selected time period based on the relationship between the first entity and the second entity 216.
	Frazer ¶ [0389] 5th sentence: the confidence of any subset of an item-set is the conditional probability that the subset will be purchased, given that the complimentary).










Rejections under 35 § U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over: 
	* Frazer as applied to claims 1 above, in further view of 
	* Smith et al, US 20180349474 A1 hereinafter Smith. As per, 
Claims 4 
Frazer teaches all the limitations in parent claim 1 above.
Frazer does not explicitly recite teach “1further comprising”:  
	- “2generating a natural language message based on the recommendation to provide 3 in a graphical user interface”  
* However *
Smith in analogous art of analytics evaluation and recommendation teaches or suggests:
	- “2generating a natural language message based on the recommendation to provide 3 in a graphical user interface” 
	(Smith ¶ [0007] 1st sentence: enables a small business owner or merchant to submit natural language queries and receive comprehensive and relevant analytics.
	Smith ¶ [0031] 2nd - 5th sentences: system 100 includes processing server 102 that may receive natural language queries and provide natural language suggestions and/or responses to 1st user 104 (also referred as merchant or merchant user 104), which may be a merchant, via user device 106.  merchant 104 may enter natural language query into computing device 106, which may be smartphone, tablet computer, laptop, personal computer, or similar device (smart television, wearable device) that is in communication with processing server 102. Additional users 108 (also referred to as additional merchants 
	Smith ¶ [0032] 1st - 2nd sentences: natural language query enables merchant 104 to interact with the processing server 102 in a conversational manner to obtain various useful responses customized to merchant 104.  Similarly, merchants 108 may interact with processing server 102 via additional computing devices 118. Smith mid-¶ [0043]: In another example, a merchant user 104 may submit a natural language query using Google Hangouts asking "Send me a text message if today's sales are 20% lower than historical values." Regardless of interface used or manner in which the natural language response is transmitted to merchant user 104, the response is transmitted in such a way that the user 104 may receive and review the response (e.g., at user device 106) in a natural language format, without the need to further interpret the received response).

It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to modify Frazer’s “method” to include “2generating a natural language message based on the recommendation to provide 3 in a graphical user interface” in view of Smith in order to solve the existing needs to provide the user with a comprehensive report, in an automatic manner without burdening the user (Smith ¶ [0007] & MPEP 2143 G) without know specific terms of art needed to derive useful information (Smith ¶ [0008], ¶ [0126] & MPEP 2143 G). The predictability of such modification is corroborated by the broad level of skill of one of ordinary skills in the art as further articulated by Smith at ¶ [0050] 2nd sentence, ¶ [0054] first & last sentences, ¶ [0062] 4th sentence, ¶ [0120], mid-¶ [0128], ¶ [0148] 2nd sentence, ¶ [0150] 2nd sentence, mid-¶ [0155], ¶ [0158] last sentence.   
Alternatively, the claimed invention can also be viewed as a mere combination of old elements in a similar analytics evaluation and recommendation field of endeavor. In such combination each element would have merely performed the same query, analytical and providing functions as it did separately. Thus, one of ordinary skill in the art would Frazer in view of Smith, the results of the combination would have fitted together as prices of a puzzle in a complementary and predictable manner (MPEP 2143 A).

---------------------------------------------------------------------------------------------------------------------
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over: 
	* Frazer as applied to claims 1 above, in view of 
	* Lawrence Lee Wai US 10210548 B1 hereinafter Wai and in further view of 
	* Mangipudi et al, US 20160171540 A1 hereinafter Mangipudi. As per,
Claims 6
Frazer teaches all the limitations in parent claim 1 above. 
Frazer does not teach “further comprising”:  
	- “2capturing first episodic memory of at least one action performed for the first opportunity”;  
	- “4capturing second episodic memory of at least one action performed for the second opportunity”; “and”  
	- “6determining that the at least one action performed by for the second opportunity is related to at least one of the corresponding subset of the plurality of variables used to calculate the distance 8between the first opportunity and the second opportunity”, 
	- “9wherein generating the recommendation is further based on the at least one action 10performed by for the second opportunity that differs from the at least one action performed 11by for the first opportunity” as claimed. 
* However *
Wai in analogous art of evaluation economic opportunities teaches or suggests:
	- “2capturing  (Wai Fig.6, 620, 640 and column 9 line 62 to column 10 line 9 gathering historic data. Fig.8 steps 820: Is customer activated i.e. made purchase? -> No-> 830);  
	- “4capturing (Wai Fig.6, 630, column 9 line 62 to column 10 line 9 gather historic data. Fig.8 steps 820: Is customer activated i.e. made purchase?->Yes->825); “and” 
	- “6determining that the at least one action performed by for the second opportunity is related to at least one of the corresponding subset of the plurality of variables used to calculate the distance 8between the first opportunity and the second opportunity”
	(Wai Fig. 11 steps 1110->1115->1120 column 16 lines 20-26: Each of the set of promotions is located within promotion distance radius x and is respectively associated with an initial absolute relevance score representing an estimated distance-independent absolute conversion probability for the promotion, as described at step 1020), 
	- “9wherein generating the recommendation is further based on the at least one action 10performed by for the second opportunity that differs from the at least one action performed 11by for the first opportunity” (Wai column 6 lines 53-56: the most highly ranked promotions may be presented to the consumer as featured recommended promotions, wherein said ranking is disclosed at Fig.8 step 835 as based on an activated or purchased action 820->825 that differs from a non-activated or non-purchased action 820->830  at Fig. 8, Fig.6 & column 7 lines 29-30).  
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to modify Frazer’s “method” to include “2capturing… at least one action performed for the first opportunity”, “4capturing…at least one action performed for the second opportunity”, “6determining that the at least one action performed by for the second opportunity is related to at least one of the corresponding subset of the plurality of variables used to calculate the distance 8between the first opportunity and the second opportunity”, “9wherein generating the recommendation is further based on the at least one action 10performed by for the second opportunity that differs from the at least one action performed 11by for the first opportunity” in view of Wai in order to improve the preexisting models of recommendation promotions (Wai column 1 lines 36-39 & MPEP 2143 G, F). For example Wai would add random forest models to the overall predictive model improves the predictive capability of the overall model, because the features used as input to the model can be derived from a larger number of data sources (Wai column 10 line 66 to column 11 line 3 & MPEP 2143 G, F). The predictability of such modification is further corroborated by the broad level of skill of one of ordinary skills in the art as further articulated by Wai at column 23 lines 43-48. 
Alternatively, the claimed invention can also be viewed as a mere combination of Frazer in view of Wai, the results of the combination would have fitted together like pieces of a puzzle in a complementary and predictable manner (MPEP 2143 A).
Frazer / Wai still do not explicitly refer to their recorded actions as 
	- “episodic memory” as claimed. However, 
Mangipudi in analogous opportunity evaluation and recommendation teaches or suggests
	- “episodic memory” (Mangipudi ¶ [0002] Businesses depend on promotions, offers, and delivery, for example, of content in various forms to increase their sales and revenue and also to create a long lasting impact in public memory).
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to further modify Frazer / Wai “method” to further include “episodic memory” in further view of Mangipudi in order to dynamically target time, event and inventory based, location-specific, and behavior relevant content and services to users while at the same time provide sufficient control to merchants for running their day to day campaigns and operations (Mangipudi ¶ [0005] & MPEP 2143 G) for effective targeting (Mangipudi ¶ [0136] & MPEP 2143 G) with one or more recommendation and targeting platform running on one of many nodes (Mangipudi mid-¶ [0137] ≈ 6th sentence & MPEP 2143 G). The predictability of such modification is further corroborated by the broad level of skill of one of ordinary skills in the art as further stated by Mangipudi at 
¶ [0220] last sentence and mid-¶ [0217].
Alternatively, the claimed invention can also be viewed as a mere combination of old elements in a similar opportunity evaluation and recommendation field of endeavor.  In such combination each element merely would have performed same data gathering, recordkeeping and analytical functions as it did separately, and one of ordinary skill in the art would have recognized that, given existing technical ability to combine the elements as evidenced by Frazer/ Wai in view of Mangipudi, the results of combination would have fitted together in a complementary and predictable manner (MPEP 2143 A).

Claims 8 are rejected under 35 U.S.C. 103 as being unpatentable over: 
	* Frazer as applied to claim 1 above, in further view of 
	* Aihara US 20150363798 A1 hereinafter Aihara. As per, 
Claims 18  
Frazer does not explicitly recite further comprising the combination of: 
	- “2calculating a boundary between opportunities classified as having the positive outcome and opportunities classified as having the negative outcome within the first local neighborhood”; “and”  
	- “4calculating a second distance, based on the corresponding subset of 5the plurality of variables for the first local neighborhood, between the first opportunity and the 6boundary”, 
	- “7wherein executing the simulation further comprises finding a second shortest 8path, based on the second distance, between the first opportunity and the boundary”, 
	- “and 9wherein generating the recommendation for the first opportunity is further based 10on the second shortest path between the first opportunity and the boundary”. 
- However -
Aihara in analogous behavior evaluation & opportunity recommendation teaches/ suggest
	- “2calculating a boundary between opportunities classified as having the positive outcome and opportunities classified as having the negative outcome within the first local neighborhood”; (Aihara ¶ [0093] 2nd sentence noting  (1) a customer tries to purchase an article but does not, (2) customer tries to purchase the article and actually purchases the article (e.g scans article tag) but cancel the purchase before checkout, (3) the customer tries to purchase the article and subsequently purchases the article and further checks out the article. Next at Fig. 4B Fig.5, and ¶ [0148] 1st sentence, ¶ [0222] 1st sentence: the computer defines a coefficient of whether a purchase is made or not at the retail space.
	Aihara ¶ [0153] computer system (101) divides the path infoon data B into sets of 	(1) a partial path from an entrance or a cart or basket depot in the store to a position where the customer tries to purchase a certain article (first article) first, 
	(2) one or more partial paths from a position where the customer tries to purchase a certain article to a position where the customer tries to purchase another article next th  article to a position where the customer tries to purchase n-1th article), and 
	(3) a partial path from a position where the customer tries to purchase a certain article lastly (e.g., the 2nd article,…, or the nth article) to the checkout place in the store, or the exit or the cart or basket depot in the store, for example. The computer system (101) acquires path information on the sets of partial paths divided from the data B); “and”  
	
	- “4calculating a second distance, based on the associated variables of the subset of 5the plurality of variables for the first local neighborhood, between the first opportunity and the 6boundary” (Aihara ¶ [0012] 1st sentence: estimating the path include estimating a path minimizing weighted path cost as traffic line of target customer. Aihara ¶ [0024] estimating the path may include a step of estimating a path minimizing the weighted path cost as the traffic line of the target customer), 
	
	- “7wherein executing the simulation further comprises finding a second shortest 8path, based on the second distance, between the first opportunity and the boundary”
	(Aihara ¶ [0012] estimating the path may include a step of estimating a path minimizing the weighted path cost as the traffic line of the target customer by solving a shortest path problem. In one of second embodiment according, the step of estimating the path may further include a step of, in a case where the same articles X are arranged at different places and the target customer makes purchase in an order of an article A, an article X, and an article B, estimating that the target customer tries to purchase the article X at a place minimizing a sum of a path cost from a place where the target customer tries to purchase the article A to a place where the target customer tries to purchase the article X and a path cost from the place where the target customer tries to purchase the article X to a place where the target customer tries to purchase the article B.
Aihara ¶ [0024] estimating the path may include a step of estimating a path minimizing the weighted path cost as the traffic line of the target customer by solving a shortest path problem), “and”
9wherein generating the recommendation for the first opportunity is further based 10on the second shortest path between the first opportunity and the boundary”. 
         (Aihara ¶ [0162] (3) estimation process method (travel distance minimizing method): computer system (101) connects time-sequentially the multiple positions at the shortest distance on the basis of the multiple positions acquired in step 404 and the time when the customer is at respective positions thereby estimating a roughly estimated path (including multiple checkouts) from entrance to checkout or from entrance to exit at the store (e.g., from entrance to exit), or a roughly estimated path from entrance to checkout or entrance to exit across multiple stores (multiple checkouts in one store or a checkout in each store).
	Aihara ¶ [0163] In step 407, the computer system (101) determines whether to modify the path estimated in step 406. In step 406, the path that can most appropriately describe the set of partial paths in the procedure 1 is selected. However, there is a case where a gap occurs in the description even by all means. If the gap exceeds a certain threshold, the computer system (101) is required to recalculate the path including measurement error. In the case of requiring such recalculation, the computer system (101) may determine that the estimated path is to be modified. The computer system (101) uses, e.g., a deviation from an average of evaluation values of tendency as the certain threshold, and may set, for instance, 1.sigma. or 2.sigma. concerning the standard deviation. In response to modifying the path, the processing proceeds to step 408. On the contrary, in response to not modifying the path, the processing proceeds to step 409.	Aihara ¶ [0164] In step 408, if the computer system (101) modifies the path estimated in step 406, this system may modify the estimated path using the estimation process method different from the estimation process method used in step 406).

It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to further modify Frazer’s “method” to include the combination of “2calculating a boundary between opportunities classified as having the positive outcome and opportunities classified as having the negative outcome within the first local neighborhood”; “and”  “4calculating a second distance, based on the corresponding subset of 5the plurality of variables for the first local neighborhood, between the first opportunity and the 6boundary”,  “7wherein executing the simulation further comprises finding a second shortest 8path, based on the second distance, between the first opportunity and the boundary”, “and 9wherein generating the recommendation for the first opportunity is further based 10on the second shortest path between the first opportunity and the boundary” in further view of Aihara in order to optimize the traffic line for improvement in customer satisfaction rating (Aihara ¶ [0058] last sentence & MPEP 2143 G, F). The predictability of such modification is corroborated by the broad level of skill of one of ordinary skills in the art as further articulated by Aihara at ¶ [0040] 1st sentence, ¶ [0138] 2nd sentence.   
Alternatively, the claimed invention can also be viewed as a mere combination of old elements in a similar evaluation and opportunity recommendation field of endeavor.  In such combination each element merely would have performed the same organizational and algorithmic function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Frazer in view of Aihara, the results of the combination would have fitted together like pieces of a puzzle in a complementary and predictable manner (MPEP 2143 A).

---------------------------------------------------------------------------------------------------------------------
Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over: 
           * Frazer as applied to claims 9 above, in further view of 
	* Smith et al, US 20180349474 A1 hereinafter Smith. As per, 
Claim 21 
Frazer does not explicitly recite:
	- “wherein a variable in the plurality of variables indicates a semantic sentiment expressed in communications regarding the first opportunity, wherein the semantic sentiment is determined based on a linguistic analysis of the communications using a Natural Language Processing (MPL) model” as claimed. However, 
Smith in analogous art of analytics evaluation and recommendation teaches or suggests:
	- “wherein a variable in the plurality of variables indicates a semantic sentiment expressed in communications regarding the first opportunity, wherein the semantic sentiment is determined based on a linguistic analysis of the communications using a Natural Language Processing (MPL) model”
	(Smith ¶ [0007] 1st sentence: enables a small business owner or merchant to submit natural language queries and receive comprehensive and relevant analytics.

	Smith ¶ [0031] 2nd - 5th sentences: system 100 includes processing server 102 that receive natural language queries & provide natural language suggestions and/or responses to 1st user 104, which may be a merchant, via user device 106.  merchant 104 may enter natural language query into computing device 106. 
	Smith ¶ [0032] 1st - 2nd sentences: natural language query enables merchant 104 to interact with the processing server 102 in a conversational manner to obtain various useful responses customized to merchant 104.  Similarly, merchants 108 may interact with processing server 102 via additional computing devices 118).
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to modify Frazer’s “system” to include 2“wherein a variable in the plurality of variables indicates a semantic sentiment expressed in communications regarding the first opportunity, wherein the semantic sentiment is determined based on a linguistic analysis of the communications using a Natural Language Processing (MPL) model” in further view of Smith in order to solve the existing needs to provide the user with a comprehensive report, in an automatic manner without burdening the user (Smith ¶ [0007] & MPEP 2143 G) without know specific terms of art needed to derive useful information (Smith ¶ [0008], ¶ [0126] & MPEP 2143 G). The predictability of such modification is corroborated by the broad level of skill of one of ordinary skills in the art as further articulated by Smith at ¶ [0050] 2nd sentence, ¶ [0054] first & last sentences, ¶ [0062] 4th sentence, ¶ [0120], mid-¶ [0128], ¶ [0148] 2nd sentence, ¶ [0150] 2nd sentence, mid-¶ [0155], ¶ [0158] last sentence.   
Alternatively, the claimed invention can also be viewed as mere combination of old elements in a similar analytics evaluation and recommendation field of endeavor. In such combination each element would have performed same query, analytical and providing semantic analysis functions as it did separately. Thus, one of ordinary skill in the art would have recognized that, given existing technical ability to combine the elements evidenced by Frazer in view of Smith, the results of the combination would have fitted together as prices of a puzzle in a complementary and predictable manner (MPEP 2143 A).


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over: 
           * Frazer as applied to claims 9 above, in further view of
	* Schlottmann; Alan US 20090132450 A1 hereinafter Schlottmann. As per,  
Claim 22
Frazer does not explicitly recite, as claimed: 
	- “wherein grouping the plurality of opportunities into the plurality of local neighborhoods in the multi-dimensional space is further based on Mahalanobis distance-based extremity driven normalized measures on the multi-dimensional space”.  
* However *
Schlottmann in analogous art of evaluating economic opportunities on segmented customers teaches or suggests 
	- “wherein grouping the plurality of opportunities into the plurality of local neighborhoods in the multi-dimensional space is further based on Mahalanobis distance-based extremity driven normalized measures on the multi-dimensional space”.  
	(Schlottmann ¶ [0042] 3rd sentence: similarity between observations may be determined using a distance metric such as the Mahalanobis distance metric, suitable for determining the distance between multivariate probability distributions. For example 	Schlottmann ¶ [0066] last sentence: network 100 compute Mahalanobis distance between the female's credit score and the credit scores of each male in order to determine the k observations that are most similar to the observation under consideration).
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to modify Frazer’s “system” to include “wherein grouping the plurality of opportunities into the plurality of local neighborhoods in the multi-dimensional space is further based on Mahalanobis distance-based extremity driven normalized measures on the multi-dimensional space” in view of Schlottmann to identify multivariate outliers and influential observations using an improved approach that recognizes systematic local relationships within a heterogeneous data set or subpopulations of the heterogeneous data set (Schlottmann [0018] 2nd sentence & MPEP 2143 G). Schlottmann increase in efficacy of products based upon a better understanding of constellation data (Schlottmann ¶ [0076] 2nd sentence & MPEP 2143 G). The predictability of such th sentence, ¶ [011] 2nd sentence, ¶ [0021] 3rd sentence, ¶ [0025] 2nd sentence, ¶ [0041] 3rd - 4th sentences, ¶ [0083] etc. 
Alternatively, the claimed invention can also be viewed as a mere combination of old elements in a similar evaluating economic opportunities field of endeavor. In such combination each element merely would have performed same analytical & econometric functions as it did separately. Thus, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Frazer in view of Schlottmann, the results of the combination would have fitted together like pieces of a puzzle in complementary and predictable manner (MPEP 2143 A).

---------------------------------------------------------------------------------------------------------------------
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over: 
           * Frazer as applied to claims 9 above, in view of
	* Wilson et al US 20170124581 A1 hereinafter Wilson. As per,  
Claim 23 
Frazer teaches: 
	- “wherein the scoring model comprises temporal-driven and variable-driven weighting based on a long-range…” (Frazer ¶ [0045] 5th sentence: time frames can be as short or as long as desired resulting at ¶ [0662] 3rd-6th sentences: characteristic selection and weights fitting in scorecard computation for each target product 2824, 2825, 2826, with accompanying performance measure and validation reports.. One scorecard is developed for each training data set. all of customers in training dataset are scored using the developed models to produce the customer product propensity matrix 2730, which predicts the likelihood of each customer to buy each modeled product in next time period).

Frazer does not explicitly recite: 
	- “…short-range order calculated through a multi-variate, nonstationary, time-series model” as claimed. However,
Wilson in analogous art of evaluating economic opportunities teaches or suggests: 
	- “…short-range order calculated through a multi-variate, nonstationary, time-series model”

	Wilson ¶ [0016] The user management unit 104 can be configured to device a user based MTS clustering. The user management unit 104 can be further configured to learn linear time series models from multiple time series instances. The user management unit 104 can be further configured to apply to short time series, which is not stationary.
	Wilson ¶ [0019] 4th sentence: Further  user management unit 100 comprises of a TVC Module 206 configured to provide linear time series models such as Auto Regressive (AR) for univariate and Vector Auto Regression (VAR) for multivariate time series data, from multiple time series instances, and further configured to be applied to short time series, which are not stationary.
	Wilson ¶ [0023] the proposed system and method learns linear time series models such as AR for univariate and VAR for multivariate time series data, from multiple time series instances, and can be applied to short time series, which is not stationary. The description herein describes the method with the help of VAR models. Yet, the method is equally applicable for other models such as AR models and the like.  
	Wilson ¶ [0026] - ¶ [0027] for each dependent variable in the MTS, the correlation with lagged values of all dependent variables from the entire dataset is calculated to understand the autocorrelations existing among the dependent variables, to ascertain that VAR models can be fit to the communication service provider dataset. Further, the squared error corresponding to each prediction is calculated and a RMSE value based on all predictions made is identified. The optimal number of clusters within the complete dataset is identified by making use of multiple cluster quality measures and by comparing their values corresponding to different values of K (number of clusters). table 2 below lists properties of discovered MTS clusters from the communication service provider dataset.
	Wilson ¶ [0028] 1st sentence:  Association rules are mined from each MTS cluster to help marketers in designing campaigns appropriate for each market segment, considering the temporal evolution of user preferences. Further, each of the three service usage parameters (VOICE_OG, DATA, SMS) are segmented separately using K-Means 
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to modify Frazer’s “system” to include “…short-range order calculated through a multi-variate, nonstationary, time-series model”  in further view of Wilson in order to improve targeted promotions and marketing campaigns executed by communication service providers using association rule mining on customer segments, derived based on temporal variations of user preferences (Wilson ¶ [0013] & MPEP 2143 G). For example Wilson’s user management unit would reallocate each MIS to the cluster corresponding to the VAR model that produces minimal prediction Root mean squared error (RMSE) for that particular MTS. Further Wilson would allow for learning an improved VAR model corresponding to each cluster repeating the procedure until a convergence criterion is met. (Wilson ¶ [0020] last sentence & MPEP 2143 G). The predictability of such modification is further corroborated by the broad level of skill of one of ordinary skills in the art as articulated by Wilson at ¶ [0011] 3rd sentence, ¶ [0040] last sentence. 
Alternatively, the claimed invention can also be viewed as mere combination of old algorithmic elements in a similar econometric field of endeavor. In such combination each element merely would have performed same estimating, statistical, benchmarking or algorithmic functions as it did separately. Thus, one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Frazer in view of Wilson, the results of the combination would have fitted together, like pieces of a puzzle in a complementary and predictable manner (MPEP 2143 A).
---------------------------------------------------------------------------------------------------------------------
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over: 
           * Frazer as applied to claims 9 above, in further view of
	* Efrat et al, US 20150012471 A1 hereinafter Efrat. As per, 
Claim 24
Frazer does not explicitly recite: “wherein the operations further comprise transforming a plurality of metrics into the plurality of variables using nonlinear forms into the multi-dimensional space from their corresponding variable spaces to generate normalized, standard-deviation-based numerical scores” as claimed. 

Efrat in analogous customer profiling for economic opportunities teaches or suggests: 
	- “wherein the operations further comprise transforming a plurality of metrics into the plurality of variables using nonlinear forms into the multi-dimensional space from their corresponding variable spaces to generate normalized, standard-deviation-based numerical scores” (Efrat ¶ [0042] 1st, 5th sentence: Multi-layer gross calculator 124 (Gross Dynamic Level Transformation mechanism, GDLT) determined a correlation between each and every variable between data sub-levels (e.g., four sub-layers illustrated above) and defines a list of transformation types. For example the multi-layer gross calculator 124 determine, with respect to user activity data 115, average aggregation and variance or squared standard deviation, normalized grading, down weighted average, up weighted average and other non-linear transformations, etc.)
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to modify Frazer’s “system” to further include “wherein the operations further comprise transforming a plurality of metrics into the plurality of variables using nonlinear forms into the multi-dimensional space from their corresponding variable spaces to generate normalized, standard-deviation-based numerical scores”
in further view of Efrat in order to provide a more rigorous mathematical learning algorithm as a continuous, real time, dynamic mechanism that improves the calculations (Efrat ¶ [0050] & MPEP 2143 G). Using these relationships parameters and their widthwise relative grades, GA Profiler 150 would map the entire users' objects' psycho social personal patterns. Then, it can indicate relative patterns in each sub-segment. The profile mapping method is actually a definition of the way that different Nr parameters and their derived instances are joined together. There are many types of those variables, and their specific combination may be complex. For example: contradictive trends of Relation Level and Aggression Level of the analyzed user's entity, over time, may indicate a submission of one of the parties. The correlation between these mapping results and the actual reality states are determined by GA-Trainer 160. Then, the final step of the profiling process is one or more combinations (or relationship parameters mapping) that defines the specific behavioral parameter level (Efrat ¶ [0051] & MPEP 2143 G). The predictability of such modification is further corroborated by the broad level of skill of one of ordinary skills in Efrat at ¶ [0014] 2nd sentence, ¶ [0080].  
Alternatively, the claimed invention can also be viewed as mere combination of old elements in a similar customer profiling for economic opportunities field of endeavor. In such combination each element merely would have performed the same multivariable algorithmic and econometric functions as it did separately. Thus, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Frazer in view of Efrat, the results of the combination would have fitted together like pieces of a puzzle in a complementary and predictable manner (MPEP 2143 A).
---------------------------------------------------------------------------------------------------------------------
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over: 
           * Frazer as applied to claims 9 above, in further view of
	* Blandin et al, US 20190186928 A1 hereinafter Blandin. As per, 
Claim 26 
Frazer does not explicitly recite:
	- “wherein executing the simulation to find the shortest path comprises performing a local search along a greatest gradient of positive or negative change by perturbing current states corresponding subset of the plurality of variables of the first opportunity and simulating the results using a corresponding local linear surrogate model” as claimed.  
* However *
Blandin in analogous art of determining economic opportunities teaches or suggests: 
	- “wherein executing the simulation to find the shortest path comprises performing a local search along a greatest gradient of positive or negative change by perturbing current states corresponding subset of the plurality of variables of the first opportunity and simulating the results using a corresponding local linear surrogate model”.  
	(Blandin ¶ [0046]: the optimal incentive may be determined using gradient descent method over the return of the retail or service facility taken as a function of the incentive level. For example, the function may be of concave descent or negative since marginal returns are decreasing as a function of the incentive level. After evaluating the parameters for all users and all tasks, the manager device 195 may decide what is best optimal policy given the benefits of additional customers (in sales) minus the cost of incentives. Since 
	Blandin ¶ [0047] In some aspects, the probability of the user stopping at the retail or service facility as a function of the incentive size may be computed to take into account uncertainties of travel time, user choice or other similar non-deterministic considerations, for example, using an online adaptive shortest path method on the road network graph with stochastic weights corresponding to link travel-times. In some aspects, for example, correlations between uncertain quantities such as travel-time, may be included in the model. In some aspects, a stochastic shortest path algorithm may be used to determine the probability. Given a road network with random weights corresponding to random travel-times, the probability of a user to travel along a certain route may be computed. Edges may have random weights, while tasks may include random rewards. The random aspect models the uncertainty in the user evaluation of costs and rewards.

It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to modify Frazer’s “system” to include “wherein executing the simulation to find the shortest path comprises performing a local search along a greatest gradient of positive or negative change by perturbing current states corresponding subset of the plurality of variables of the first opportunity and simulating the results using a corresponding local linear surrogate model” in view of Blandin in order to better decide the best optimal policy given the benefits of additional customers (in sales) minus the cost of the incentives (Blandin ¶ [0046] 3rd sentence & MPEP 2143 G). The predictability of such modification is further corroborated by the broad level of skill of one of ordinary skills in the art as further articulated by Blandin ¶ [0085] 1st sentence. 
Alternatively, the claimed invention can also be viewed as a mere combination of Frazer in view of 
Blandin, the results of the combination would have fitted together like pieces of a puzzle in a complementary and predictable manner (MPEP 2143 A).
---------------------------------------------------------------------------------------------------------------------
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over: 
           * Frazer as applied to claims 17 above, in further view of
	* Lagi et al, US 20200065857 A1 hereinafter Lagi. As per,
Claim 29 
Frazer does not explicitly recite:
	- “wherein classifying each of the plurality of opportunities comprises training and using a classification model using convolution networks chained with recurrent neural networks”
Lagi however in analogous art of determining lead opportunities teaches or suggests: 
	- “wherein classifying each of the plurality of opportunities comprises training and using a classification model using convolution networks chained with recurrent neural networks” (Lagi ¶ [0145] machine learning system 212 is configured to train generative models referring to neural networks, deep neural networks, recurrent neural networks, convolutional networks, and the like that is configured to learn a data-generating distribution given an objective and to output text (e.g., a message to generate a lead, a message to follow up a call, and the like) and one or more features/attributes of an intended recipient. In some embodiments, a generative model outputs sequences of three to ten words at a time. The machine learning system 212 may train a generative model using a corpus of text. For example, the machine learning system 212 may train a generative model used to generate professional messages and may be trained using a corpus of messages, professional articles, emails, text messages, and the like. For example, the machine learning system 212 may be provided messages drafted by users for intended objective. The machine learning system 212 may receive the messages, the 

It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to modify Frazer “non-transitory computer readable medium” to include “wherein classifying each of the plurality of opportunities comprises training and using a classification model using convolution networks chained with recurrent neural networks” in view of Lagi in order to improve filtering of targeted recipients by using the outcome data (Lagi ¶ [0034] 2nd sentence & MPEP 2143 G, F). Lagi’s machine learning would also use outcomes of the iteratively personalized messages to improve generation of new targeted messages (Lagi ¶ [0036] 2nd sentence & MPEP 2143 G) leading up to effective recommendations to promoters that improve the link structure between existing content materials (Lagi ¶ [0072] 1st sentence & MPEP 2143 G). As the models analyze more topics, the models learn and improve, such that increasingly accurate measures may be provided as relevancy and the like Lagi ¶ [0100] & MPEP 2143 G. Indeed Lagi’s concepts can be applied to modern sophisticated searching methods and systems with improved success Lagi ¶ [0114] 1st sentence. The predictability of such modification is further corroborated by the broad level of skills of one of ordinary skills in the art as articulated by Lagi at ¶ [0194] 1st - 2nd sentences, ¶ [0222] 1st sentence, etc.  
 Alternatively, the claimed invention is merely a combination of old elements in a similar determining economic opportunities field of endeavor.  In such combination each element merely would have performed the same algorithmic training functions as it did separately. Thus, one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Frazer in view of 
Lagi, the results of the combination would have fitted together, like pieces of a puzzle in a complementary and predictable manner (MPEP 2143 A).



Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over: 
           * Frazer as applied to claims 17 above, in further view of
	* Moore et al, US 20170116624 A1 hereinafter Moore. As per, 
Claim 30  
Frazer does not explicitly recite:
	- “wherein the simulation comprises a multivariate Monte Carlo simulation within the first local neighborhood” as claimed. However,
Moore in analogous art of evaluating business opportunities teaches or suggests: 
	- “wherein the simulation comprises a multivariate Monte Carlo simulation within the first local neighborhood”
	(Moore ¶ [0008] last sentence: optimizing the objective function to find a Lagrange multiplier value that satisfy a business objective using a consensus forecast function produced with a Monte Carlo method; and; generating an optimized price for each of the set of the products by determining a local extrema in the derivative of the optimized objective function with respect to price for each of the set of products.)
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention , to modify Frazer’s “non-transitory computer readable medium” to include “wherein the simulation comprises a multivariate Monte Carlo simulation within the first local neighborhood” in view of Moore in order to utilize competitive history data to provide improved pricing recommendations for sellers while at the same time mitigating the non-convexity and significant complexity to the optimization of prices (Moore ¶ [0006] & MPEP 2143 G). For example Moore would employ Monte Carlo analysis for a consensus forecast with improved basis for price optimization (Moore ¶ [0066] last two sentences & MPEP 2143 G).
Alternatively, the claimed invention can also be viewed as a mere combination of old elements in a similar evaluating business opportunities field of endeavor. In such combination each element merely would have performed same analytical or simulating function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Frazer
in view of Moore, the results of the combination were predictable (MPEP 2143 A).
Conclusion
The following art is made of record and considered pertinent to Applicant's disclosure:
* Episodic memory, wikipedia, archives org, May 26, 2018
* Win-loss analytics, wikipedia, archives org, Dec 28, 2016
	* US 20130018824 A1 reciting at ¶ [0003] last sentence: Online retailers want to obtain feedback about their products from the reviews posted by various users, thereby requiring an effective method to determine users' attitudes toward their products based on a large amount of natural language documents (e.g., consumer reviews).
	* US 20190197605 A1 reciting at ¶ [0096] 2nd sentence: A business user can interact by using natural-language queries, and then receive answers or recommendations in a way that is retailer-centric.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to OCTAVIAN ROTARU at telephone number 571.270.7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to  PATRICIA H MUNSON, can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Octavian Rotaru/
Primary Examiner, Art Unit 3624
	August 6th, 2021 








    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016)
        2Planet Bingo, LLC v. VKGS LLC, U.S. Court of Appeals, Federal Circuit, 2013-1663 August 26, 2014, Unpublished, 576 Fed. Appx. 1005, 2014 BL 235907: But the claimed inventions do not require as much. At most, the claims require "two sets of Bingo numbers," "a player," and "a manager." '646 patent col. 8 ll. 54-55, col. 9 l. 17; see also '045 patent col. 9 ll. 5-6. We need not, and do not, address whether a claimed invention requiring many transactions might tip the scales of patent eligibility, as the claims fall far short of capturing an invention that necessarily handles "thousands, if not millions" of bingo numbers or players.
        3 Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) and Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 
        4 Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015)
        5 Flook, 437 U.S. at 594, 198 USPQ2d at 199 and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012)
        6 OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93